Explanations of vote
(DE) Mr President, I have high regard for you, and your chairmanship was extremely good during this vote. I would just like to ask one thing of all vice-presidents, and that is to stop wishing everyone a nice weekend during the midday vote on Thursdays. This afternoon we have urgent debates and we have votes. These are fully valid votes, even if many people will already be leaving. I would ask you please not to wish us a nice weekend before the end of the sitting - in other words this afternoon at 17.00.
I wished everybody a happy weekend because this is my last chance to do so. I did not mean to imply that there was no work to be done - even over the weekend, I should add.
Oral explanations of vote
(SK) I consider it extremely regrettable that the work of defenders of human rights is deliberately obstructed in many countries by restrictive laws and administrative barriers, or even completely blocked by arbitrary arrests, imprisonment, persecution and intimidation.
In view of the fact that the European Union acts as a global defender of human rights, I would like to join the call for the Commission to start fully exploiting the new powers acquired through the adoption of the Treaty of Lisbon for the purposes of fulfilling EU regulations relating to human rights, and systematically inserting human rights clauses into all partnership and trade agreements between the EU and third countries. I fully agree with the preventative approach, such as the assessment from a human rights perspective of third countries entering into trade relations with the EU, and in my opinion it would also be useful to involve the commercial sector.
(PL) Mrs Hautala has drafted a very good report, for which I thank her. If the proposals which follow from this report are put into effect, the European Union's protection of human rights defenders will be significantly strengthened. This is an important and legitimate objective, and this is why I voted for adoption of the report. We have the opportunity to save the lives of many human rights defenders around the world. Let us, therefore, do everything we can so that they do not have to die in defence of the universal values which we endeavour to promote.
(FI) Mr President, first of all I wish to thank the rapporteur, and the Chair of our Committee, Mrs Pack, for her report on players' agents. This is an excellent start, if we are to speak about agents. I voted in favour of the report.
Throughout Europe, we have to ensure that players' agents act according to certain ethical rules. At present, unfortunately, in many respects such a code of ethics is missing.
This is very important because one of the biggest problems we are facing today is human trafficking. To some extent, and in some regrettable cases, there have been signs that football and other sports clubs have been used as such a tool. We therefore want to ensure that sport is completely unsullied in this respect.
I consider this report to be very welcome. I believe that, together with UEFA and FIFA, we can establish a code of practice to implement and follow in order to ensure high ethical standards in sports and the trade in players as well as agency work.
(RO) I voted differently to my group on two amendments: Amendments 1 and 2 tabled by the Group of the Greens/European Free Alliance as part of our joint motion for a resolution. I supported these amendments because I believe it is of paramount importance, based on the analysis of the summit's outcome, for us to consider in its entirety the state of human rights in Russia.
I think that the brutal suppression of the demonstration organised to mark the summit reminds us, unfortunately, that respect for the freedom of assembly is far from a reality in Russia. I believe that we need to remind the Russian Federation authorities that they must respect this fundamental political right. In my view, we cannot close our eyes either when a violation of the right to a fair trial is involved. We must emphasise the need to have judicial procedures which are devoid of any political influence.
Mr President, I would like to voice a similar opinion. With regard to the resolution on Russia, I voted for Amendments 1 to 4.
It has been said that it was not the business of the EU-Russia summit to address all the human rights programmes, but they are linked, especially when we take into consideration the fact that there were demonstrations in 40 Russian cities on 31 May - that is just before the summit began - asking for freedom of assembly. We should mention this.
I also support mentioning the death of Sergey Magnitsky and the need to explain the causes of this death, and Amendment 3, which notes widespread impunity for violence against human rights defenders and similar matters.
(PL) I, too, would like to congratulate Mrs Hautala and her colleagues from the Group of the Greens/European Free Alliance who tabled amendments referring to the situation of human rights and human rights defenders in Russia.
Even if these questions were not discussed during the summit, I think that thanks to the votes of my group and my own vote in favour of Mrs Hautala's Amendment 3, we will have a resolution which more fully expresses our views on what is happening in Russia itself, and also in relations between the European Union and Russia. The issues of respect for basic and fundamental rights, the right to assembly and the right of citizens to express their views should remain key issues in our external relations, including, too, our relations with the Russian Federation.
- (GA) Mr President, I abstained from the vote on the Israeli attack on the Gaza aid flotilla because the resolution does not condemn in strong enough terms the campaign of violence being carried out by the Israeli army against the people of Palestine in Gaza and on the West Bank.
The murder of nine civil rights workers disgusted people all over the world. It was a case of piracy on international waters. Israel's rejection of an independent inquiry cannot be accepted; the government of the United States - under President Obama - must also be condemned as it did not denounce the slaughter. One cannot trust the United Nations to respond to the problems of the Middle East.
We saw international demonstrations against the attack all over the world. It is important to mention that there was a large parade in Tel Aviv, in which both Palestinians and Israelis took part. And in reality, it is through large-scale movements of workers and poor people in Palestine - as well as in Israel - that a solution can be found to the Middle East question and that a new democratic, socialist society can be established in the Middle East as a whole.
(RO) I voted for the motion for a resolution on the situation in Gaza. However, I feel that the text is not entirely satisfactory. It is certainly important for Parliament to make its voice heard in relation to the events which occurred on 31 May. An inquiry is obviously needed, with credible international involvement, in order to shed light on the events which took place on that date.
It is also important for Parliament to demonstrate that it is interested in the humanitarian situation in Gaza, bearing in mind too Israel's legitimate concerns about its own security. However, I do think that it is paradoxical for us to ask for an inquiry, while also describing the events which took place as a breach of international law, as in point 2. I also have a problem with us talking about 'collective punishment', which is the expression used in Recital C.
If the European Union wants to play a role in the Middle East, it is vital for it to be seen as a neutral mediator. In my view, we will not make progress in finding peace by making such statements.
Mr President, I supported the Gaza resolution. However, I find that, emotionally, it is not very well balanced. While we call for an impartial international inquiry into this incident, we should not rush to conclusions or assessments, and that is why I opposed the second part of paragraph 2, which declares that this was a breach of international law. It is up to the investigators to find that out. I also oppose recital C.
(FI) Mr President, I share the opinion of Mr Kelam. Along with the rest of my group, I voted in favour of this resolution on the attack on the ship.
It has to be said, however, that there were important issues in our own resolution that this resolution ignored. To take one example: the Group of the European People's Party (Christian Democrats) wanted to recognise Israel's right to exist within its internationally recognised and secure borders. Since this quite self-evident statement is not in the final resolution, I would like to ask why.
(FI) Mr President, I voted against this resolution because to my mind it is not impartial. Unfortunately, the resolution is too anti-Israeli, and does not look at the overall situation.
I think that we, the European Union, also failed inasmuch as we ought to have prevented European Union nationals from getting on those ships, as the objective was obviously just to provoke, to enter a closed-off area where an international sea blockade was in place. We all know what that means under international legislation on sea blockades.
As I watched various television channels, it became apparent that, regrettably, that ship was merely intent on a strike against Israel and raising Hamas's profile. Given that, there is no way we can stand behind this type of action that supports terrorism; instead we have to stand up for democracy, human rights and freedom of opinion and defend the democratic state of Israel and its right to exist.
(DA) Mr President, this resolution contained a justified criticism of the Israeli attack, but I regret the fact that the words have not been converted into action. Let us imagine for a moment that it was Cuba or Venezuela or Iran that had attacked an EU vessel in international waters without a prior declaration of war and had killed a number of people - 9 people killed, 34 injured - the reason being that there had been an attempt to support terrorism in Cuba or something along those lines. Would the EU have maintained a privileged trading relationship with such a country? No, of course not. We would have responded in a completely different way. The problem with this resolution is that it contains some fine words, but it will not lead to action. It does not take up the issue of the privileged partnership. If Parliament is to retain its credibility, I think it is important that our words are accompanied by action.
(PL) Mr President, I did not take part in the vote at all, because the text contains substantive errors which are so serious that I think it should not have come before us at all. I share the opinion of my colleagues from the Group of the European People's Party (Christian Democrats), as well as that of Mr Takkula, that condemning Israel now, and saying that the country has violated international law, before the international commission has said anything, while at the same time making demands of the commission, is pointless and completely divorced from reality. Besides, those who were in the flotilla and who were transporting the goods to Gaza are addressed in the text in one way, while the authorities and citizens of Israel are addressed in another way, which causes unnecessary and unjustified emotion.
(HU) The heavy rains of the recent period have created a catastrophic situation in Central Europe. The rivers, which have broken their banks, have covered our streets and homes. Many people have lost almost all their possessions, and therefore it is very important to rapidly assess the situation and provide aid. I am very pleased that the European Parliament has also announced this and has responded rapidly and would like to help the residents of the countries in difficulty. Therefore I consider it important to support the motion for a resolution, and I would like to call on the European Commission to act just as rapidly and provide appropriate financial support to my fellow Central European citizens.
Explanations of vote
in writing. - (FR) This European Parliament own-initiative report enables us to evaluate the current situation and propose further steps for the future with regard to the work of human rights defenders around the world. As highlighted in paragraph 7, the entry into force of the Treaty of Lisbon should enable the EU's presence on the international stage to be strengthened, and aid for human rights defenders to be increased: 'Expects that the appointment of the High Representative for Foreign Affairs and Security Policy, who is at the same time Vice-President of the Commission, and the creation of a common External Action Service, could considerably enhance the coherence and effectiveness of the EU in this field'. As mentioned in paragraph 32, the representatives of the European Union abroad have a real responsibility and, therefore, real duties to fulfil: 'Calls on the High Representative of the European Union for Foreign Affairs and Security Policy and on all Commissioners with responsibilities in the area of External Relations to systematically meet with human rights defenders when they officially travel in third countries'. It is a good report, and I have voted in favour of this important text.
in writing. - (LT) I agree with the objectives laid down in the Treaty of Lisbon, whereby each country should appoint a highly qualified political official with a specific responsibility on human rights and democracy. I agree with the initiative to establish a Focal Point which would be responsible for matters related to human rights defenders and the work they carry out. Furthermore, EU Member States need to develop a holistic approach towards human rights defenders in order to increase the credibility and efficiency of EU policy amongst EU Member States. Support measures must be applied to secure their activities, as well as preventive and protection measures, while taking into account both the short-term and the long-term needs of human rights defenders. I would like to stress that human rights defenders in third countries will be better protected by making the EU dialogue with third countries on political and human rights issues more effective. It is also very important for the role of the defender to be known to and supported by society because the recognition and visibility of their work can also help improve protection in difficult circumstances, as perpetrators might refrain from action when abuses will not occur unnoticed.
in writing. - (PT) The defenders of human rights have pledged to implement one or another right enshrined in the 1948 Universal Declaration of Human Rights and other international agreements pertaining to human rights. In other words, their work aims to protect civil and political rights, as well as promoting, protecting and implementing economic, social and cultural rights.
The Declaration reminds us that it is, above all, up to the States to create a favourable environment for the defenders of human rights, allowing people, groups and associations to develop political activities, with a view to promoting and protecting human rights without any restrictions other than those authorised under the European Convention on Human Rights.
Only a holistic approach towards the defenders of human rights can lend greater effectiveness and credibility to European Union policy. This approach must consequently encompass methods of prevention and protection that allow them to take prompt action. The long- and short-term needs of the defenders of human rights must be duly taken into consideration.
in writing. - I welcome this report on EU policies in favour of human rights defenders, who play a priceless role in the advancement of fundamental rights, democracy and the rule of law. The Lisbon Treaty places the protection of human rights at the core of the EU's external action. The structure of the External Action Service should therefore reflect this principle, and each EU delegation to a third country needs to include a human rights envoy, to keep contact with independent civil society in a systematic fashion. If EU support for human rights is to remain effective and credible, the protection of human rights defenders has to be present at all levels and instruments of EU foreign policy. EU guidelines on human rights defenders need to be sensitive to especially vulnerable groups, such as women rights defenders, journalists, economic and social rights defenders and those advocating minority and indigenous rights. In its dialogue with third countries, the EU must do its utmost to ensure that their national laws grant the rights enshrined in the UN Declaration on Human Rights Defenders, not only freedom of association, expression and assembly, but also the right to transparently receive domestic and foreign funding.
I voted for this report because it presents credible measures that could contribute to greater protection for human rights defenders. I would stress the importance of the proposals advocating the application of a gender perspective when approaching the issue of human rights defenders. Unfortunately, women human rights defenders continue to face specific risks.
in writing. - (PT) Human rights defenders are particularly exposed and vulnerable to the repressive acts of the regimes that they are seeking to change and denounce. There are unfortunately innumerable sad news items reporting the murder, mutilation and torture of people whose only crime was to give their lives, their determination and their dedication to the cause of democracy and liberty.
The European Union has made the defence of human rights one of the pillars of its foreign policy and it must, therefore, be consistently in the front line of defence of those who are generously fighting on the ground for freer, fairer and safer societies. On this subject, I would recall the case of those to whom the European Parliament has awarded its Sakharov Prize and who are still today deprived of fundamental freedoms, such as the right to travel, to express themselves freely or even to live in freedom. Europeans must not only recognise the importance of the values, rights and freedoms that they have, but must also seek to contribute decisively to enabling those who are trying to make the societies in which they are active adopt those same standards to do so in the greatest possible safety.
in writing. - (PT) I applaud the adoption of this report, which is a pledge to urge the European Union and its Member States to protect and support the defenders of human rights, who play a fundamental role in protecting and promoting basic human rights, often putting their own lives at risk. The EU must strongly support the defence of fundamental rights, the promotion of human rights, the rule of law and democracy. I note that the Treaty of Lisbon, namely Articles 3 and 21, places the promotion and protection of human rights at the centre of the Union's external action. I therefore believe that promoting human rights, as a fundamental and objective value of the Union's external policy, should be duly reflected in the European External Action Service. The promotion, protection and safety of the defenders of human rights must be deemed to be a priority in the European Union's relations with third countries. I would also highlight the importance of freedom of expression and the role of social communication media as engines for action in defending human rights.
in writing. - (FR) I believe that promoting the protection of human rights defenders is a vital task that the European Union must fulfil, and that is why I welcome the adoption of this report. The work carried out by human rights defenders is invaluable, but it is not recognised or valued highly enough. In addition, many suffer harassment, threats and violence by oppressive regimes or within their own country, and therefore granting emergency visas is, in my view, a necessary measure to protect these people who are active every single day and risk their lives to promote human rights around the world. Furthermore, it was essential to emphasize the role - too often forgotten - that businesses play in the repression suffered by human rights defenders by providing surveillance technologies to these regimes, and that is what makes this text so commendable. Finally, I hope that Mrs Ashton and all the Commissioners directly or indirectly involved in these issues will take into account the recommendations of this text, by meeting with human rights defenders when they travel to third countries, so that they can benefit from greater visibility.
in writing. - (PT) The various citizens and NGOs that work on defending human rights also often have to be protected against abuse by the authorities in some countries. On the other hand, the Treaty of Lisbon is very clear with regard to increasing its focus on human rights in the Union's external action. It is therefore necessary to develop new mechanisms for protecting the defenders of human rights, as well as for putting into practice the EU Guidelines on Human Rights Defenders.
in writing. - Human Rights defenders are in need of our support all around the world. These are courageous people who often put themselves in great danger to defend the rights of others. They deserve our support now. The report is only the beginning of the hard work. Policies must be developed, activities must be monitored and results analyzed to deliver on our promise. I have very supportive of Hautala's report, and, as she is, I am also very pleased to see that the Parliament has now sent a strong signal to the High Representative and all Commissioners working in the field of external relations, telling them to systematically meet with human rights defenders when they officially travel to third countries. We also stress the responsibilities of EU delegations abroad to support them.
I endorsed the report on EU policies in favour of human rights defenders.
We are all responsible for upholding human rights. This is a condition of membership of the European Union. Unfortunately, not all the governments of Member States are aware of this. This is why implementation of EU guidelines on human rights defenders is going too slowly and is not effective enough.
EU delegations to third countries should prepare local strategies in this area and present them to the European Parliament as quickly as possible, in order to coordinate a common EU strategy in favour of human rights defenders. I appeal for promotion and protection of human rights defenders at all levels and in all aspects and instruments of European Union foreign policy.
Human rights defenders must feel clearly that they are supported and protected by Union law. In the context of the strategy under discussion, I would also like to stress the need to give consideration to the issue of gender when implementing EU guidelines on human rights defenders.
Female human rights defenders face greater difficulties in carrying out their work. Their gender means that they are exposed to greater risks at work: acts of physical and psychological violence, sexual abuse and ostracism. The increased risk faced by human rights activists also concerns journalists and people working on behalf of the rights of minorities, particularly religious and linguistic minorities, as well as those working on behalf of the rights of lesbians, gays, bisexuals and transsexuals.
in writing. - I fully support the EU's work on supporting and defending human rights activists who face prison or even death for fighting for freedoms we take for granted.
in writing. - (FR) This is a modification of guidelines already in place in order to simplify procedures for the publication of securities. The purpose of this update is to reduce the obligations on businesses to an absolute minimum without compromising investor protection or the proper functioning of the securities market. It seems to me that this report helps to achieve such a balance, so I am supporting it.
in writing. - (PT) I voted in favour of this resolution as I feel it makes a solid contribution to the consolidation of a just and transparent financial and securities market within the European Union as a result of measures implementing the harmonisation of requirements to ensure greater transparency. I would highlight the concern to ensure the provision of various information methods and media, as well as the European coordination of supervisory services in order to improve the protection of investors.
in writing. - (PT) Recently we found various cases of a lack of transparency with regard to public offers of securities. Most of the time the consumers were ill informed and had little understanding of the type and quality of the securities in which they were investing their savings - often their life savings. This directive demands that those operating in these markets show greater transparency of information by harmonising the requirements for transparency, so that in the future the investors, regardless of who they are, can make safer and more informed choices on where to save in order to avoid unnecessary losses of important savings, which are often a source of income for families and the elderly.
in writing. - (ES) According to the rapporteur, the current Commission proposal is the result of an extensive and continuing process of dialogue and consultation with all key stakeholders, namely those responsible for securities regulation, the market participants and consumers. It is based on the analyses contained in the reports published by the Committee of European Securities Regulators (CESR) and the European Securities Markets Expert Group (ESME). Consideration has also been given to the findings of a study carried out by the Centre for Strategy and Evaluation Services (CSES) and an open Internet consultation. However, our group considers there to be other important factors that have not been fully revealed which have led us to abstain from voting on this report in the plenary session.
in writing. - The first reading deal is welcomed by the S&D group. This should bring clarity to Prospectus and bring the report in line with better regulation.
in writing. - (PT) I voted in favour of this proposal, believing that the sustainability of resources is essential, and a good documentary process can be an important contribution to this. In the case of bluefin tuna, taking into account the changes noted from 1974 to 2009, the latest developments discussed at the ICCAT meeting in Recife are a pivotal point and must be included fully in Community law. The high monetary value of this type of catch justifies rigorous monitoring. However, the complexity of it should be noted in the documentation programme. Both of these reasons have led to a growing trend for operators to escape monitoring, rendering it necessary to work within the EU's INN Regulations and its subsequent measures: bans on imports and the obligation to provide catch certificates. Factors such as the depletion of bluefin tuna, the extremely high prices paid for the fish (whether caught legally or illegally) and the difficulties in controlling fishing activities and business make the measures that are currently in place insufficient for sustainable fishing. We therefore ask the Commission to draft the relevant Community regulatory framework as urgently as possible.
in writing. - (IT) I am convinced that the defence of cultural identity is mediated by untiring protection of the land and the natural resources that distinguish it and guarantee its uniqueness. I can therefore only support measures that preserve small-scale fisheries while aiming to protect the bluefin tuna, which has been exposed to the serious risk of extinction as a result of indiscriminate fishing by large-scale industries for international export. For this reason, I will vote in favour of the report by Mr Romeva i Rueda.
in writing. - (FR) This regulation aims to implement the recommendations of the International Commission for the Conservation of Atlantic Tunas (ICCAT) regarding a catch documentation programme for bluefin tuna, which have been in force since 11 June 2008. This draft documentation programme establishes rules concerning the traceability of all bluefin tuna caught, transhipped, fattened, slaughtered, landed and exported in the EU, rules on the verification and validation of the catch documents and a bluefin tuna catch document model (BCD). I voted in favour of this report, which seems balanced and which constitutes the first fishing regulation adopted under the ordinary legislative procedure, following the entry into force of the Treaty of Lisbon, which extends the powers of the European Parliament.
Thank you for this opportunity to explain my reasons for voting in favour of the Bluefin Tuna Catch Documentation Programme.
I believe that within the European Parliament there is a general consensus on the need to protect species at risk of extinction. Biodiversity is truly the world's heritage, and Member States and the entire international community must do everything possible to protect it.
In this sense we are right to be addressing the bluefin tuna situation. If the bluefin tuna stock is constantly declining, then finding a method to safeguard it must be a priority for us. Therefore, the Bluefin Tuna Catch Documentation Programme, which is proposed in this report and is a measure that implements what has already been approved by the International Commission for the Conservation of Atlantic Tunas, is a good idea in my view. I believe that this new programme can truly help resolve the problem of the declining numbers of bluefin tuna, even though it will create some difficulties for small-scale European fishermen. This remains one of the employment categories that has been worst hit by the economic crisis and it needs to be supported in other ways.
I voted for the report on the proposal for a regulation of the European Parliament and of the Council establishing a catch documentation programme for bluefin tuna (Thunnus thynnus) because it includes measures that will contribute to preventing the over-exploitation of fisheries and improving the monitoring of stocks of this species.
Portugal has the third-largest bluefin tuna quota and about 80 Portuguese ships are active in the area of fishing for tuna, which is also a fundamental element of the Portuguese diet. The preservation of this species is therefore crucial for our country, not only because the livelihoods of innumerable families depend on it, but also because it is a fish that is essential to feeding our population.
Therefore, when the rapporteur recalls the possibility of the bluefin's inclusion in the appendix to the Convention on International Trade in Endangered Species of Wild Fauna and Flora, which would prevent it from being traded, I must stress once again the importance of ensuring adequate protection for endangered wild species whilst at the same time not threatening activities that ensure the economic and social viability of various communities or condemning them to disappearance.
in writing. - (PT) I applaud the approval of the programme for documenting the capture of bluefin tuna, which prohibits the unloading, transhipment, caging, capture, internal trade, import, export or re-export of bluefin tuna that is not accompanied by a catch document duly filled in and approved. The new regulation establishes a European programme for documenting the capture of bluefin tuna to support the implementation of conservation and management measures approved by the Internal Committee for the Conservation of Atlantic Tuna (ICCAT). The document incorporates the provisions of the ICCAT programme with a view to identifying the origin of all the variants of this species. The programme also aims to reduce illegal fishing of bluefin tuna that is not regulated and not declared and which has contributed to the almost complete disappearance of the respective populations.
in writing. - Bluefin tuna stocks have been dangerously over-exploited and today's vote is to be welcomed as one step towards rectifying the situation. The implementation of a regime enforcing full traceability will be a valuable tool in bringing about a more sustainable fishery.
The transposition of the measures advocated by the International Commission for the Conservation of Atlantic Tunas regarding bluefin tuna fishing is a positive development. However, it is not enough. It does not allow us to effectively combat illegal fishing and will not, therefore, enable the stocks to be replaced. A period of inactivity must now be provided for urgently. This is unthinkable without acknowledging the efforts made by small-scale fishermen and financially compensating them for their forced inactivity.
in writing. - (PT) The EU must be very active, demanding and exemplary with regard to the status of fish populations. This is because the current numbers of various species are alarming. Countries such as Japan continue to show no interest in the drop in some populations of marine species, making their conservation very difficult. I therefore believe it is fundamental to approve the documentation programme for the capture of bluefin tuna, which prohibits the unloading, transhipment, caging, capture, internal trade, import, export or re-export of bluefin tuna without a catch document duly filled in and approved. In question is the planet's sustainability through the preservation of its resources, fauna and flora, all of which deserve greater legislative attention from the EU.
I voted in favour of this report because it is a step forward in defining the documentation that must accompany catches of bluefin tuna. I believe that these control measures make illegal, unreported and unregulated fishing difficult, therefore they are going in the right direction.
Bluefin tuna is a symbol of what is happening in the EU: of what happens when the market is not regulated. What happens is that it rides roughshod over jobs, the environment and species such as bluefin tuna. The market is insatiable and it exhausts the resources. The exhaustion of fishing resources is an environmental problem, but also a social one. The innocent cannot pay for the sins of the guilty. Traps, which are an age-old fishing technique that has never endangered the survival of bluefin tuna, cannot be punished.
The European Union must take seriously the technical reports on bluefin tuna that come out of the next meeting of the International Commission for the Conservation of Atlantic Tunas. We must work to ensure that the EU makes work compatible with the environment, biodiversity and sustainability.
in writing. - (DE) Some fish have traditionally been treated as delicacies. This naturally leads to high demand for these fish, which continues until their stocks are threatened. The waters of the EU are among those that are most overfished. In order, on the one hand, to prevent the extinction of certain fish species and, on the other, to ensure that fishermen do not lose their livelihoods, it is important to combat illegal fishing. In practice, compliance with fish quotas often fails due to difficulties associated with control. The catch documentation programme will hopefully improve this situation, which is why I have given the report my support.
in writing. - (PT) This report relates to the transposition of the ICCAT catch documentation programme into Community law.
Some measures, which are the subject of this report, were adopted on the basis of the ICCAT meetings held in Recife:
the general requirement to harvest caged fish the year of capture or prior to the beginning of the following year's purse seine season (exceptions are allowed);
chartered fishing vessels can no longer be used;
the addition of a new Annex with detailed instructions on the issuing, completion and validation of the documentation programme.
Good quality bluefin tuna has a high commercial value, which is the reason why operators have tried to escape controls, frequently disrespecting legislation.
This report aims to do its best to prevent this situation from taking place and therefore deserves my vote.
The proposal for a regulation of the European Parliament and of the Council amends the existing regulation on bluefin tuna (Thunnus thynnus) catch documentation.
One of the main reasons why the proposed amendment was tabled is the vicissitudes of the International Commission for the Conservation of Atlantic Tunas (ICCAT), which is also responsible for bluefin tuna fishing in the Adriatic Sea. This Commission was set up as an organisation to combat unregulated fishing through the use of alternative measures. These included imposing trade measures on countries whose vessels fished for endangered species in breach of ICCAT regulations.
I mentioned the fact that there is already a catch documentation programme for bluefin tuna, the Bluefin Catch Document (BCD), which is probably the most complex documentation programme in existence for a single fish species. Nonetheless, I am very much in favour of the proposal to extend and improve that programme, enhancing it with new data such as catch data, information on the exporter or seller, transhipment information, farm details, harvest information and trade information.
Lastly, I am very pleased to know that such an initiative, if adopted, would be in accordance with the European Union's much-publicised desire to abolish illegal, undeclared and unregulated fishing.
The bluefin tuna saga continues. Just as well, I might add, since, despite the firm stance taken by the 27 Member States of the European Union and by the United States - which are in favour of a ban on marketing the species - the call for a ban was blocked in March by Japan, a country that consumes more than 80% of bluefin tuna, and its allies. Yet the facts speak for themselves: 70% of the world's fisheries are in danger of extinction; we are literally plundering the oceans. That is why the message sent out by the European Parliament today is important: we need greater and better quality control. We need to strengthen the powers of the International Commission for the Conservation of Atlantic Tunas which, over the past 20 years, has failed to ensure sustainable fishing and to preserve stocks. The traceability of fish from capture to export must also be improved. Finally, we should welcome the remarks made by Commissioner Damanaki, who said during the debate that the European Commission would use all its legal and diplomatic authority to save bluefin tuna. These are grave times: stocks have depleted by more than 85% since industrial fishing began.
in writing. - I am very glad the EP supported my proposal of report on such an important issue. The new Bluefin Catch Document is a welcome and valuable addition to the system slowly being put in place to regulate the bluefin tuna fishery, but by itself, it is not going to save the species from collapse. After many years of over-exploitation, including large catches taken illegally by EU and other fleets, bluefin tuna is severely depleted. Commissioner Damanaki recognized this by supporting a ban on international trade in bluefin earlier this year at CITES, which would have had the effect of significantly reducing catches, bringing them more in line with scientific advice. If the European Union is to be consistent in its policy on bluefin tuna, then it must behave more responsibly at the next meeting of ICCAT, to take place in Paris from 17-27 November. For many years, the EU used its very considerable influence in ICCAT to push for quotas that were far higher than scientific advice, while at the same time not putting in place strict monitoring of the fishery. As a result, quotas were sometimes exceeded.
in writing. - The collapse of bluefin tuna stocks should have been a wake-up call to us all. The fact that we failed to act quickly has resulted in the situation becoming a disaster. The over-exploitation and over-capacity of the fleet requires urgent action in order to ensure that there is a fisheries stock for the future.
The preservation of bluefin tuna stocks is an issue that the Group of the European People's Party (Christian Democrats), to which I belong, has always advocated given the alarming threat that this species of fish will be eradicated. Parliament's report, the adoption of which I am supporting today, seeks to find a solution that balances growing environmental concerns at the near disappearance of the bluefin tuna and the economic and social importance of the fishing sector in the European Union by incorporating the conservation and management measures adopted by the International Commission for the Conservation of Atlantic Tunas into EU legislation.
These measures include a new, complex programme of documentation that must accompany the batch of tuna at all stages of the monitoring chain and the banning of the use of chartered fishing boats from now on. It would be desirable for these measures to be applied in a way that is effective and proportional to the objective of preserving the species in question, so as not to compromise the economic and social viability of various coastal communities of the EU, above all those that are most dependent on fishing activities, as is the case with Portugal and its outermost regions, the Azores and Madeira.
in writing. - (FR) Although they have been members of the European Union since 1 January 2007, Romania and Bulgaria do not yet participate in the Schengen Information System (SIS), which strengthens cooperation between customs, police and legal authorities in European countries. Having made great progress, however, both Member States now fulfil the conditions required to join this system. I therefore voted in favour of this report enabling Romania and Bulgaria to have access to the SIS, an important step towards full entry to the Schengen area and a future lifting of border checks.
in writing. - (PT) I voted for this report as I believe that this draft decision of the Council is a sound method of abolishing EU internal border controls with Bulgaria and Romania. Following the results of recent assessments carried out in these countries, we cannot justify continuing to maintain the current obstacles to the movement of EU citizens on its own territory. The Council should take the decision to do away with the borders as swiftly as possible to end the discrimination that the people from these Member States continue to endure.
in writing. - (PT) I share the position of the rapporteur with regard to Bulgaria and Romania's need to notify the Council and the European Parliament of the follow-up to the recommendations made in the evaluation and monitoring reports that are still to be carried out. Only effective fulfilment by all the parties to the Schengen acquis will allow effective abolition of the internal border controls with these Member States.
in writing. - (PT) This draft decision of the Council regarding the application of the provisions of the Schengen acquis pertaining to the Schengen Information System in the Republic of Bulgaria and in Romania is a first step towards the abolition of EU internal border checks for Bulgaria and Romania. The abolition of the borders will be the subject of a separate decision of the Council at a later stage, following new assessments. I support the position of the rapporteur and namely the view that the European Parliament and, in particular, the members of the Committee on Civil Liberties, Justice and Home Affairs, should have access to the evaluation reports and all the other relevant information concerning the implementation of possible recommendations made, before giving a reasoned and motivated opinion. I agree with the need for the European Parliament, as well as the Council, to be informed of Bulgaria and Romania's follow-up to the shortcomings identified by the experts in the course of evaluations on data protection. I also support the rapporteur regarding the need to establish a simple, effective and transparent evaluation mechanism that complements the actual Schengen evaluation and enables the Schengen area to be preserved as an area of free movement.
in writing. - (IT) We fought long and hard in the past to have the bluefin tuna included in Appendix I to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) and to prevent its fishing and marketing. The recommendations of the International Commission for the Conservation of Atlantic Tunas (ICCAT) confirmed that we were on the right path and that it would only be possible to combat the depletion of bluefin tuna stocks and at the same time protect our fishermen, who are already hard pressed by the difficult crisis situation, through more responsible management of resources.
Managing resources means fighting illegal fishing, setting up a tough quota control system, proposing innovative measures to manage stocks and monitoring trade flows. For this reason, I voted in favour of these new rules, which guarantee reliable traceability of each stage of the supply chain by imposing the supply of full documentation from catch to sale. If we practice prevention, we will be able to safeguard the bluefin tuna without penalising, and I stress this, honest fishermen who, in their own interests, are the first to wish to prevent the extinction of this fish species.
in writing. - (FR) I voted in favour of this report adopting a draft Council decision which states that both Bulgaria and Romania meet the data protection criteria required to join the Schengen Information System (SIS). The Schengen Evaluation Working Group has verified that the branches of the SIS system in Bulgaria and Romania will ensure adequate levels of data protection, and has given a positive report, paving the way for additional tests before the end of the year.
in writing. - (FR) I would not wish for Bulgarians and Romanians something that I would not wish for my own people. The Schengen Information System does not provide the necessary guarantees concerning the protection of personal data. Its expected development towards a second-generation system reinforces its security deficiencies. This will allow it to retain entirely subjective data such as the presumption of terrorist tendencies. Moreover, the possibility that this data might be shared with the United States has not been ruled out. I am therefore voting against this report.
in writing. - (PT) It is essential that new countries join the Schengen Information System so that a Europe without borders is achieved. These two countries were subject to various evaluation procedures, namely with regard to data protection, the Schengen Information System, air, land and sea borders, police cooperation and the policy on visas. Although the situation should be improved, an important step was taken with regard to the abolition of internal border controls with Bulgaria and Romania.
in writing. - (DE) In adopting the Schengen acquis with their accession to the EU in 2007, both Romania and Bulgaria submitted themselves to an examination of the necessary conditions for application of the same. The controlling body, the Schengen Evaluation Working Group, has been able to establish that the conditions for the introduction of the Schengen Information System (SIS), with the transfer of real data, have been met by both States. The connection of both States to the SIS is scheduled to take place at the end of the year. I voted in favour of the report, as both Romania and Bulgaria have met the specified goals.
I voted in favour of the report on the application of the provisions of the Schengen acquis relating to the Schengen Information System (SIS) in Bulgaria and Romania in order to support a) the request by Bulgaria and Romania to participate in enhanced Schengen cooperation, provided, of course, that they satisfy all the terms provided for under the Schengen acquis and the evaluation of them is successfully completed, b) the establishment of a simple, effective and transparent evaluation mechanism which will complement the actual Schengen evaluation and enable the Schengen area to be preserved as an area of free movement, c) substantial participation by Parliament in the establishment of the new evaluation system.
in writing. - (ES) The adoption of this report opens a period of six months for each of the Member States concerned to make a written report to the European Parliament and the Council on how it intends to respond to the recommendations formulated in the evaluation reports and follow-up documents that are outstanding.
in writing. - (PT) I voted in favour of the resolution as
I believe it is essential that the Council strengthens the role and independence of Eurostat;
I believe it is important that the Council and the Member States be asked to accept that Eurostat should be given responsibility to carry out unannounced inspections in the Member States to verify statistical data.
I regard the Commission's proposal as the minimum needed in the light of the Greece case, emphasising that the reporting obligations need to be enforced in all Member States and that reporting should include details of any previous off-balance sheet activity;
I believe that the Member States should end the use of off-balance sheet debt structures of any kind;
I agree with the calls for the Commission to propose binding legal measures to oblige the Member States to end the practice of using off-balance-sheet debt structures of any kind;
I believe it is very important that attention has been drawn to the tendency among Member States to keep certain liabilities off their balance sheets, in particular in respect of future payments necessitated by public-sector pensions and by long-term contracts with the private sector for the leasing or provision of public facilities (...)
(Explanation shortened in accordance with Rule 170(1) of the Rules of Procedure)
in writing. - (FR) As the Greek case clearly reflects the lack of quality budgetary statistics in the EU, it seems to me to be necessary to strengthen the role and independence of Eurostat, and in particular to allow the service to make unannounced inspections in Member States in order to verify statistical data. These are the requests outlined in this resolution, which I have therefore supported.
I voted in favour of the European Parliament resolution of 17 June 2010 on the quality of statistical data in the Union and enhanced auditing powers by the Commission (Eurostat). It establishes that the Commission (Eurostat) has so far lacked the auditing powers needed to improve the quality of European statistics. Recent events have shown that a properly functioning statistical system is essential for obtaining reliable data, given that the political will to comply with common rules and to make real progress towards stronger statistical governance has so far been lacking. Considering that the European Commission is not independent from the Member States that put forward its Commissioners, I suggest that a role should be given to the European Court of Auditors in auditing financial and economic information from Member States, so as to give that information a reasonable guarantee of quality, reliability, authenticity and accuracy.
in writing. - (PT) I voted in favour of the resolution as I believe it is fundamental that the Council reinforces the role and independence of Eurostat; I believe it is important the Member States provide Eurostat with public finance data based on a standardised, internationally accepted method of accounting; and I believe in the relevance of implementing the European Statistical Code of Practice, which strengthens the independence, integrity and accountability of national statistical institutes and Eurostat, with the aim of promoting the application of best statistical principles, methods and practices by all producers of European statistics, in order to optimise their quality.
I voted for the motion for a resolution on the quality of statistical data in the Union and enhanced auditing powers by the Commission (Eurostat) because I think that it is necessary to strengthen the role and independence of Eurostat and ensure the consistency of the Member States' statistics.
The quality and truthfulness of statistics submitted by EU Member States are essential if problems such as those experienced recently are to be avoided. I therefore consider it essential to put into practice greater transparency, coordination between the Member States and the Commission (Eurostat), and increased application and extent of Eurostat's powers, including that to inspect Member States.
in writing. - (PT) The credibility of public accounts is fundamental. Preventing deficits from slipping can only be done using a good mechanism for monitoring deficits and public accounts. The commitment should be to prevention, such that it is not necessary to have recourse to sanctions. Nobody should be afraid of preventive and corrective inspections. There should be uniform ideas when defining what counts in terms of the deficit, in order to avoid lack of budgetary discipline. I agree with avoiding the use of off-balance sheet debt structures of any kind. The liabilities must be clear, in particular those that are often off the balance sheets of the Member States, as in the case of future payments for public-sector pensions and long-term contracts with the private sector for the leasing or provision of public facilities. Thus, I agree that the Member States should provide Eurostat with public finance data based on a standardised, internationally-accepted accounting method. I believe that it is important to implement the European Statistical Code of Practice, which strengthens the independence, integrity and accountability of the national statistical institutes and Eurostat, in order to optimise their quality.
As if the Greek crisis were caused by statistical errors alone, the Commission is using it as an excuse to allow Eurostat to lay down the law on the EU's figures. It thus considers that the wisdom of Eurostat experts is the final safeguard against the supposedly rogue Member States that are trying to hide something. Member States should therefore accept that this European Commission body will validate their calculations, oversee their management and inspect their data. Being granted aid from the Structural Funds could even become conditional on the handing-over of these statistics. This text is in the same vein as the one approved by the Council on 7 June 2010, which would force Member States to have their budgets validated by the Commission. It imposes a loss of sovereignty on Member States and a lack of trust in governments that have been democratically elected - unlike the Commission. This goes beyond the powers conferred upon the Commission by the Treaties and is not acceptable. I shall therefore vote against.
in writing. - (PT) The quality and reliability of the statistical data on the economic performance of the EU countries are of paramount importance in assessing the actual state of the economies of the Member States. The Greek statistical data which, according to various news reports, is distorted and does not reflect the reality of the economy, was an important warning for us to take measures to prevent such situations occurring in the future. Thus, strengthening Eurostat's powers and technical and human resources is very important, so that in the future the EU is no longer faced with a situation where statistical data is distorted by the Member States.
in writing. - (DE) Statistical data form an important basis for political decisions. For this reason, the data should be of as good a quality and as accurate as possible. However, it must not deteriorate into a situation where businesses have to spend all their time on bureaucratic tasks - which will affect small and medium-sized enterprises in particular - nor must the statistics be abused so as to provide Eurostat or the Commission with additional powers. With regard to the example given of Greece's falsified statistics, the Commission was aware of this for a long time before anything was done about it. As this matter is clearly to be used as an opportunity to extend powers, I have voted against it.
in writing. - (ES) With this report, the European Parliament is taking another step forward in terms of transparency by asking the Commission to apply more rigorously the European Statistical Code of Practice, which will strengthen the independence, integrity and accountability of national statistics institutes and of the Commission (Eurostat), in order to promote the application of best international statistical principles, methods and practices by all producers of European statistics in order to optimise their quality. We also ask the Council and Member States to accept unreservedly the need for regular dialogue and in-depth monitoring visits by the Commission (Eurostat), so as to enhance the monitoring of the reported data and provide permanent assurance of its quality. Furthermore, we ask the Council to increase its support for the work of the European Anti-Fraud Office (OLAF), the role of which we consider essential in protecting the financial interests of the European Union and, thereby, its citizens, as well as essential in upholding the reputation of the European institutions.
in writing. - The independence and quality of statistical data is vitally important as we face a sovereign debt crisis in several EU Member States. The need to renew confidence in this area is essential if we are to see our way out of this crisis and into a period of economic growth. After all, the EU 2020 strategy is all about growth, growth and growth.
in writing. - (PT) I voted in favour of the resolution as
I consider that the equal treatment of men and women is one of the objectives of the European Union and, consequently, one of the key principles in any policy response to the economic and financial crisis and in the transition towards the post-crisis era;
I agree with the principle that we must ensure that the current economic and financial crisis and future economic issues do not endanger was has been achieved so far in the field of gender equality and that the recession is not used, as is already the case in other Member-States, as an argument for scaling back gender equality measures;
I consider it unacceptable that the differences in pay between men and women should persist and run the risk of being accentuated by the economic and financial crisis. I also agree with the invitation to the European institutions and the Member States to establish clear objectives and propose binding measures to fight against differences in pay.
in writing. - (FR) I voted in favour of this resolution because I agree with the main points: it reiterates that equality between women and men is one of the objectives of the European Union and must be included as a fundamental principle in our response to the economic and financial crisis. It also calls on EU institutions and Member States to adopt clear objectives and to propose binding measures in order to combat wage disparities between women and men.
in writing. - (LT) I agree with this report because equality between women and men is one of the most important goals of the European Union and therefore it is necessary to take concrete action at EU level in this area so that we do not lose the achievements we have made so far. I would like to draw attention to the fact that the current economic crisis has raised concerns that the achievements in gender equality are at risk, and that the effects of the recession are liable to affect women in particular. It is regrettable that many women have already lost or are expected to lose their jobs, particularly those working in retailing, services and tourism as well as women in part-time and precarious jobs. I would also like to stress that female unemployment can be expected to rise disproportionately as public sector budget cuts are announced, since women are disproportionately employed in education, health and social services. Moreover, given that many women are starting their own businesses, we must strive for a reduction in the administrative burden and create new jobs in the small and medium-sized enterprise sector. Women's integration into the labour market in recent decades means not only a greater direct impact of the crisis on women themselves but also on households, where incomes will be significantly affected by female job losses.
in writing. - (IT) I did not abstain from voting on the report because I do not recognise the social and human importance of women. Rather I abstained because I consider it reductive to allocate responsibility for the current economic crisis to men, because they are of the male gender. In the text submitted in this Chamber today, I also encountered more than a few elements contained in previous documents and already approved by the Committee on Women's Rights and Gender Equality. I am also convinced that, by their very nature, women are endowed with more pronounced managerial and administrative capacities than we men and in present-day society the roles of effective prestige with which they are entrusted have yet to be acknowledged. Having said this, however, the roots and causes of the economic crisis are quite different and certainly cannot be attributed to the small proportion of women on the boards of directors of banks or rating agencies. One of the most severe consequences of this crisis is the high unemployment rate, which is hitting everyone very alarmingly, particularly young people and women. I believe that the European Union has long been engaged in recognising the role of women in society and the Parliamentary Committee on Women's Rights and Gender Equality is a clear example of this. At the same time, however, I believe that the EU must adopt a very different course of action to ensure women are valued and their true worth is acknowledged.
in writing. - (PT) I voted in favour of the resolution as I believe that equal treatment of men and women is one of the objectives of the European Union and therefore one of the key principles of any policy response to the economic and financial crisis and the transition towards the post-crisis era; I believe it is fundamental that the Commission, the Council and the Member States adopt the necessary measures to include views on gender in all EU policies and that they proceed to review the existing legislation to be able to ensure equality between men and women and adopt positive discrimination measures whenever necessary. I agree with the request to the European institutions, the Member States and the local and regional authorities to take concrete measures, namely through legislation, that aim to encourage the balance between men and women in positions of responsibility in companies and in politics, including on the boards of directors, and in the institutions, administrations and local, regional, national and European public organisations, which must set an example. The resolution therefore encourages the fixing of binding goals with a view to guaranteeing equal representation of men and women.
in writing. - I support this report on gender aspects of the economic downturn and financial crisis, which highlights the particularly negative impact of the current economic crisis on women, whose employment status tends to be more precarious, with a higher risk of redundancy and lack of social security coverage. Moreover, 35 years into the implementation of the equal pay directive, the gender pay gap stands at an EU average of 18%, rising as far up as 30% in some Member States. Budgetary cuts are now affecting gender equality measures, work-life reconciliation policies as well as care services for children, the elderly and other dependents. About 95% of decision makers in financial institutions and all central bankers in the EU are men, so women are especially vulnerable to what is a truly man-made crisis. Equal pay legislation at EU level needs to be revised and gender mainstreaming has to be part of the EU 2020 strategy, with specific targets in its employment and macro-economic guidelines. Gender budgeting should be introduced in all policies. We need quality care services and increased participation of women at all levels of decision making in order to help curb the feminisation of poverty.
in writing. - (FR) The worthy fight against inequality should not lead to a loss of natural differences between men and women. Personal freedom is part of a social framework that we need to protect, of which the family is the keystone. The family, consisting of a man and woman as parents who are equal in dignity and who complement each other, should remain the model, and motherhood must also be encouraged. This is more a moral crisis than an economic one, and it is from that point of view - through education and respect for human nature - that we will achieve equality between men and women.
These own-initiative reports are a further waste of energy for Parliament, which wishes to interfere in everything out of ideological or political interest, but without ever doing anything effectively.
It is not, therefore, possible to support the Figueiredo or Romeva i Rueda reports, especially as the EU is not the appropriate framework in which address these problems.
in writing. - (PT) Although I defend the principle of equality and the need to reduce gender differences, particularly in the labour sector, I cannot fail to point out that the current financial crisis is affecting both men and women and the measures taken to combat the crisis must be taken globally, to help States, companies and families as much as possible to overcome this period of austerity.
However, I must recognise that the States need to make an effort, not only on a legislative, but also on a practical level, to try to reduce the differences that persist between men and women in the work place, setting the same pay for the same job, equal access to positions of responsibility or management and legislating to allow women to have an adequate work-life balance, so that the decision to start a family does not place an excessive burden on her career.
in writing. - (PT) In the current scenario of the world economic crisis that has been aggravating the social problem, the risk of gender discrimination is a real threat to the consolidation of a developed, fair and equitable Europe. Sexual discrimination is a structural problem that exists in the developed world and in Europe and has serious consequences in terms of equal opportunities and economic and social stability. I understand that the irreplaceable and essential role of women in a family and social context is not duly recognised, valued or protected. The weaker position of women is even more evident in the unacceptable wage discrimination and in terms of access and progress in the workplace, in the private or public sector and even in politics. The European Union should be determined to defend equal opportunities based on valuing professional skills and merit, regardless of gender or colour. However, I regret that this noble cause is exploited to promote various issues that give rise to fundamental differences in their ethical and moral contextualisation, as in the case of abortion and the incentives from the State and regional authorities on this matter. I have, therefore, abstained.
in writing. - (FR) We should emphasise the fact that gender equality constitutes one of the answers to the current crisis. In that context, we urgently need to set a binding and ambitious employment objective specifically for women, and to achieve equal pay for male and female workers. A penalty system should be established for Member States that continue to be hesitant in taking action to improve equality between male and female workers. Without such measures, the concept of gender equality will not move beyond the stage of a pious utopia. That was the logic behind my supporting this report.
in writing. - (IT) The Romeva i Rueda report contains certain critical areas that prompt us to disagree with the individual paragraphs that comprise it.
The gender aspects of the economic downturn and financial crisis are real and evident and no one wishes to dispute them today. The inclusion of numerous roll calls led the discussion in the direction of an exploitation of gender aspects and of the appellative gender, between men and women, making the entire framework of the report unbalanced and very open to criticism.
The individual votes will defend the positions already identified in the Committee, which have always been defended with conviction due to the creed and principles shared by most of the societies we represent.
in writing. - (PT) The politics of equality, aiming at equal treatment, regardless of gender, is a priority receiving ever greater attention on a legislative level. However, this should not invalidate the fundamental principle that people should be chosen on the basis of competence as a criterion and, furthermore, it should not allow more qualified people, regardless of gender, to be overlooked in favour of less qualified people because of a strictly administrative imposition. It should be added that we should always reject the use of camouflaged excuses, the economic crisis or any others, to try surreptitiously to introduce profound changes on controversial matters that are not given justified visibility, namely the policy on abortion.
in writing. - (DE) Women are under-represented on the boards of companies in the financial sector. The proportion of women directors is far too small. In the opinion of the report's author, a better gender balance could possibly have prevented the credit crisis from occurring or at least significantly reduced its impact. According to Michel Ferrary, professor at Ceram in France, women tend to avoid risk and focus more on a long-term perspective. Although I am sceptical about studies of this kind, we must ensure that the proportion of women increases significantly in future.
Women are being harder hit by the crisis than men, as cuts in public spending affect them more directly, in particular in the area of domestic care and motherhood. In addition, the proportion of precarious or part-time work is also much higher. However, I have rejected the report, because it pays too little attention to motherhood from an economic perspective.
in writing. - (ET) I supported this report, because it is not enough for us, the politicians, to encourage women to take part in elections. The people are watching Parliament; they are looking at what we have actually done for them. The targets we have set are on the right scale of values, and now we must make sure that the decisions made by the Member States are also implemented. It is no secret that today, the serious economic and financial crisis in Europe is having a particularly harmful effect on women, because the crisis is further deepening the current problems that exist in the area of gender mainstreaming, such as inequality and discrimination. As we attempt to resolve the crisis, without doubt one of the main objectives in the new economic environment is to increase the sustainability of the EU's competitiveness - and not only that, but also to increase competitiveness itself. However, when taking action to boost the EU's competitiveness, we should not forget the fact that equal rights between men and women are not an objective in itself, but a precondition for the EU's overall objectives - growth, employment and achievement of social cohesion. On this point, though, it worries me that in the EU 2020 strategy, which sets out Europe's strategic objectives for the next ten years, the gender aspect is lacking in the measures which are soon to be fully outlined. I agree with the point made in the report that equal treatment of women and men is one of the European Union's values, and it must also be one of the central principles in any political measures taken in reaction to the economic and financial crisis.
in writing. - (ES) With the adoption of the report on gender aspects of the economic recession and the financial crisis, the EP is ensuring that today will become very important for many millions of women in Europe, because for the first time since the crisis became apparent it is being discussed from a gender perspective. I am pleased that once again it has been the European Parliament that has led the way for the other institutions, in this case, with an own-initiative report that finally includes gender issues in the debate about overcoming the economic crisis. This report shows that gender inequalities are among the causes and consequences of the financial and economic crisis. To begin with, the composition of the decision making bodies of financial institutions is clearly imbalanced. At European level, its three financial institutions (the European Central Bank, the European Investment Bank and the European Investment Fund) are led by men, with only 10% of women present in their higher decision-making bodies. This has generally led to a culture of risk taking with catastrophic consequences.
in writing. - We need an urgent analysis of deficit reduction programmes in Member States. Women and children are disproportionately affected. This issue concerns us all.
in writing. - The ECR Group believes that policy issues relating to childcare, healthcare, family life and employment law are not the responsibility of the EU but rather the responsibility of individual Member States, under the principle of subsidiarity. For this reason we voted against the report as a whole. The ECR Group has demonstrated, through voting in favour of Articles 1, 18, and 28, that we fully support the principle of equality between men and women, including equal pay for equal work, the need for action on violence against women and moving towards a more gender-equal society.
in writing. - (PT) I voted in favour of the resolution as
I believe it is essential to create a committee that begins to discuss the financial prospects after 2013, namely
. the political priorities for the MFF after 2013
. to calculate the financial resources that the Union requires in order to achieve its objectives and pursue its policies for the period beginning 1 January 2014
. to define the duration of the next MFF
. to propose a structure for the future MFF, according to defined objectives and priorities, indicating the main areas of the Union's activity
. to specify the link between the reform of the EU budgetary financing system and a review of the expenditure, in order to provide the Committee on Budgets with a sound basis for negotiations on the new MFF.
in writing. - (PT) I voted in favour of this report because I believe that equality between men and women is an essential requirement for the full enjoyment of fundamental human rights. We should also highlight that, since this is a fundamental principle of the European Union, it is high time to make a real effort in terms of ending existing discrimination between the sexes. However, gender equality is a pivotal instrument for economic development and social cohesion, as it has an unquestionable impact on productivity and economic growth, bringing with it countless social and economic benefits. This being so, and taking into account the complex current crisis, it is essential to seek mechanisms for including women in society. Actions on this scale are therefore extremely useful as they have a positive impact in terms of full inclusion of women in the workplace and in society in general.
To this end, I believe that this report makes an essential contribution in terms of discrimination against women and overcoming serious obstacles relating to gender equality. I believe that this will have a major impact on overcoming secular barriers between genders, creating a society that is fairer and more egalitarian.
in writing. - (FR) The report by Mrs Figueiredo is an own-initiative report on the assessment of the 2006-2010 Road map for Equality between men and women. This road map identifies six priority areas for action in order to bring about greater gender equality: strengthening the economic independence of women; reconciliation of private and professional life; equality of gender representation in decision-making positions; eradicating violence against women; eradicating gender stereotypes; and promoting gender equality in third countries. While I naturally agree with these objectives, Mrs Figueiredo's report, in trying to list certain measures, often appears excessive, which risks being counterproductive to the cause of gender equality. I therefore voted against this resolution.
in writing. - (LT) I voted for this report because we must continue to enhance the situation of women in the labour market and society. Women are often exposed to multiple discrimination because of their sex, age (especially in the case of older women), disability, ethnic/racial background, religion, national origin, migration status and socio-economic status, including women in single-person households, and compound discrimination creates multiple barriers to women's empowerment and social advancement. The reconciliation of work, family and private life also remains an unresolved issue for both women and men. I would like to draw attention to the fact that those living in poverty - more than 85 million in all - are for the most part women, a situation brought about by unemployment, casual and unstable labour and low wages not even sufficient for minimum subsistence. Moreover, in recent years the number of women in poverty has risen disproportionately compared with the number of men. Sadly, the danger of being reduced to poverty is much greater for women, so we must increase the opportunities for women to find work in the general labour market. Thus in order to improve the situation of women in the future and ensure gender balance in contemporary society, gender equality policies in different fields of activity, including the economic, financial, commercial and social spheres, should be based on an integrated approach.
in writing. - I support this assessment of the results of the 2006-2010 road map for equality between women and men, and subscribe to its recommendations. The persistence of gender inequality is a denial of fundamental rights about which much remains to be done in Europe. We need the European Institute for Gender Equality to start its work monitoring relevant gender indicators, which will depend on gender-disaggregated statistics for accurate assessments. While female employment in Europe has risen to almost 60%, we need to work towards the financial emancipation of women without sacrificing quality of employment or redoubling the burden of those women who care for dependents. The persistent gender pay gap needs to be addressed through a review of the equal pay directive. Affordable quality care services are both a demographic and equality imperative. The same goes for state-borne parenthood costs, and the prevention of discriminatory practices in the private sector. The Commission must closely monitor, and act upon, Member State infringements of non-discrimination directives and gender-related measures. It should also come forward with a proposal on a directive to combat violence against women. This Parliament has to be consulted on the drafting of the European Charter of Women's rights.
in writing. - (PT) I voted in favour of this report as I believe that sharing family and domestic responsibilities between men and women is an essential condition for promoting and achieving equality between men and women. It is time to move from intentions to concrete policies and actions that may contribute to eradicating violence against women and promoting the rights of women by fighting gender stereotypes and discrimination in society and the family.
in writing. - (PT) As the humanist and people-centred person that I am, I have some difficulty in dealing only with women's rights, without understanding them within the general framework of human rights. This does not, however, mean that I am not a firm defender of women's rights. This is why, as I have said before, men and women must be treated as equals, granting them the same rights, but responding to their particular needs, which in the case of women, is clearly in areas such as protecting maternity, a compromise between professional and family life and very special protection against crimes that are, essentially, committed against women and children, such as sexual exploitation, people trafficking or ill treatment. Once more, however, I would stress that, without denying the right of women to control their sexual and reproductive rights, no vote of this Parliament could, in any circumstances, try to grant them a right to voluntary termination of pregnancy. This subject should remain in the exclusive decision-making sphere of the States.
in writing. - (FR) A new strategy for equality between women and men must be established and, for that to happen, we need to draw conclusions from the failures of the last road map, which failed in particular to bring about a reduction in multiple discrimination, from which women suffer too often on account of their sex, age, disability, ethnic background or religion. In particular, I supported an amendment stressing the need to make gender reassignment procedures accessible for transgender persons, and to ensure that they are reimbursed by public health insurance schemes, and an amendment adding that this new strategy should address the fight against discrimination arising from gender reassignment. The rights of transgender people are just as important as those of other citizens, and the European Commission needs to take that into account.
in writing. - (PT) A lot has been said about gender equality. There is, however, a lot more to do. The assessment of the road map for equality between men and women is positive. The policy of equality, aiming at equal treatment, regardless of gender, is a priority that is ever more welcome on a legislative level. However, this should not invalidate the fundamental principle that people should be chosen on the basis of a criterion of competence and, furthermore, we should not allow more qualified people, regardless of gender, to be overlooked in favour of less qualified people as a result of a purely administrative imposition. It should be added that we should always reject the use of camouflaged excuses, the economic crisis or any others, to try surreptitiously to introduce profound changes on controversial matters that are not given justified visibility, namely the policy on abortion.
in writing. - (DE) In the world of work, women continue to be in a worse position than men throughout Europe. The problems include everything from salaries - the average pay gap is 17% - to measures to protect mothers. Women are often faced with the choice of having children or continuing to work. Therefore, work and family life must be made more compatible. Furthermore, women are more at risk of poverty than men and this has become clear in particular in our current difficult economic climate.
This hits women who choose to have a family particularly hard, which is unacceptable. We must take measures to enhance the status of housewives and mothers and to guarantee that sufficient resources are available to them. I have voted against the report, because it pays too little attention to the compatibility of work and family life and to the role of women as mothers.
in writing. - I am glad this report was adopted, it represents a true milestone for improving the EU record on gender equality for all-including transgender citizens. It states clearly that gender equality strategies must explicitly address issues linked to gender identity, and thus sets a clear position on transgender people's fundamental rights in the future. The European Parliament showed today that the rights of transgender people are of no less importance than other citizens'. It sent a strong signal, and I trust the Commission will follow our lead and start addressing discrimination based on gender identity more explicitly.
I voted against this report, because provisions have been included which recommend wider use of abortion, which is in contravention of the division of competences in the EU.
in writing. - The ECR Group is in favour of the key principle of equality between men and women, the need for action on violence against women and an end to gender-based discrimination in all areas, including pay. The ECR Group abstained, however, on the final vote due to fundamental concerns about the report. The ECR Group strongly and consistently opposes the further creation of any EU/gender agencies, further legislation at EU level on matters of domestic policy, and EU regulation in the areas of health, education, childcare and employment law. We consistently maintain that these policy issues are the sole responsibility of Member States and we oppose action at EU level.
This controversial report has already been rejected in the first draft by members of the European Parliament's Committee on Women's Rights and Gender Equality from many different groups. The report rejects the basic human right to freedom of conscience in relation to abortion, and attacks representatives of religious organisations. I cannot agree with this, and neither can the people who voted for me in Slovakia. I am also fundamentally opposed to the fact that the authority of national institutions is being circumvented and opposed in this way. It is social engineering, and it represents an unusual paradox: on the one hand we are privatising national economies under the pretext of free competition, but at the same time we are nationalising relationships between women and men. The Union is in this way repeating the awful experiences we are familiar with from central and eastern Europe.
in writing. - (PT) As I mentioned previously, this committee is essential for drafting concrete priorities on the next Community budget, as well as defining and adopting the regulations pertaining to the multi-annual financial framework, especially in the current context of a crisis. I believe that my colleagues who are currently members of this committee will establish a framework made up of concrete and actual measures that, with the lessons of the recent past, will allow us to plan measures that enable us to avoid and face up to similar situations in the future.
We voted against the motion for a resolution on football players' agents, as the work of an agent is an integral part of the commercialisation of football. We are talking about a single gang of exploiters which involves listed multinational football clubs, agents companies, the sports press and gaming. The work of agents cannot be seen apart from this commercial beanfeast. This exploitation does not only afford a profit to agents; it also profits listed football clubs and their sponsors. We are talking about a clear slave trade in players, where all those who are sold and are young are promoted, but when they get old or are injured or do not accept their terms, they are tossed on to the rubbish heap. As far as money laundering is concerned, the whole world knows that it happens and we had no need to wait for the study on agents.
We must also know that numerous agents companies which cooperate with listed clubs own the football players, a phenomenon which is more frequent in African and Latin American countries, where there is a real slave trade. Our position on this issue is clear. We are against any business activity in sport and football, because that is what brings about these consequences in football.
in writing. - (FR) I did not hesitate to support this resolution, which notes the lack of transparency in the activities of players' agents within the European Union. Given its cross-border nature, the activity of players' agents is the subject of national regulations that are diverse and often flawed. It therefore justifies the adoption of a coherent EU-wide policy in order to avoid loopholes due to unclear regulation and to ensure proper monitoring and control of the agents' activities. Parliament sets out several objectives, including the introduction of an EU-wide 'agents' licensing system' and agents' register, and an efficient monitoring and disciplinary system.
in writing. - (FR) Following on from the report I co-authored in 2007 with Mr Belet on the future of professional football in Europe, I have supported the European Parliament resolution calling on the European Union to take steps towards regulating the activities of professional players' agents.
in writing. - (IT) I would like to take this opportunity to explain why I voted in favour of this resolution in this debate, which took place during the World Cup in South Africa. As a former football player who even wrote her university thesis on club management, I could not resist taking part today.
I believe that this resolution has managed to strike the right balance between the need to maintain the independent regulation of football, which is also dictated by the cultural and social role it plays, and the need to guarantee legal certainty for its economic aspects.
I also very much welcome the fact that it makes reference to the fight against money laundering, racism and violence in stadiums. I believe that Parliament must use this report to express itself in a unanimous, clear and decisive manner on these issues.
I also think it is good that emphasis has been placed on the employment and social issues linked to professional football. Finding a balanced solution, in particular for regulating agents' activities, will not be easy, and Parliament must work to facilitate dialogue between the Commission, UEFA and FIFA in order to find a solution that takes everyone's interests into account.
Concern amongst political decision makers about the clarity of negotiations relating to sport is nothing new and nor is the suspicion that the conduct of many agents of sportspeople is allegedly reprehensible or even against the law and that they put sporting integrity, the health and safety of the sportspeople they represent, and the truth at risk in their commercial transactions. The links of some of these agents with organised crime has also been noted. This worrying situation is worthy of all the attention that the European Union can give it. We urgently need to separate the wheat from the chaff, so as to promote the hard work, transparency and discipline required in performing this activity.
in writing. - (PT) I voted in favour of this report on players' agents in sports as I support the application to regulate the activity of sports agents, if necessary, in the form of a directive. I would highlight my particular concern about the findings of the Study on sports agents in the European Union, commissioned by the Commission, with regard to criminal activities associated with sports activities, in which these are affected by organised crime with links to players' agents' activities. I believe that this situation is detrimental to the image of sport, its integrity and, ultimately, to its role in society. I highlight in particular the specific vulnerability of young players and the risk of them becoming victims of human trafficking and the specific responsibility of players' agents and clubs in this situation. I therefore subscribe to the activities of sports agents being subject to rules that result in harmonisation and transparency. I believe that it would be good to introduce an EU-wide agents' licensing system, as well as a register of agents.
in writing. - (PT) The football industry is expanding greatly and involves ever greater sums of money. The players' agents are one of the protagonists of this industry and are of paramount importance as they are responsible for the negotiations with the clubs when players are transferred. On the other hand, the football players and players of other games with high media profiles take on agents at a younger and younger age and, if they are not given the right advice, it can jeopardise their careers. It is therefore necessary to create well defined rules, so that the role performed by the agents does not lead to unsuitable practices that can harm the players, especially the younger ones.
in writing. - (DE) Sport is a particularly emotionally charged subject, which also arouses patriotism and national pride in the population. As there is a great deal of money to be made in professional sport, there are not only problems with doping, but this area is also abused by clever criminals. It is important to keep sport 'clean', particularly in view of its function of providing role models for young people, but also in order to protect the sportspeople themselves. At large events like the World Cup in particular, young players are more vulnerable to exploitation by sports agents. I have voted in favour of the report in the hope that we can use it, if not to put a stop to this practice completely, at least to limit it.
I voted in favour of the report on football players' agents. This specific initiative by the European Parliament aims to be the first step in an effort to create a credible, possibly pan-European framework for dealing with the link between sports agents' activities and organised crime. It should be noted that agents play a central role in the financial flows in sport, which are often not transparent. I voted against Amendments 1 and 3, as they propose removing crucial points from the report, thereby depriving it of important pro-active and decisive elements which are needed in order to address this particular issue.
in writing. - (ES) I welcome the adoption of this resolution, especially as it welcomes the 'Study on sports agents in the European Union' commissioned by the European Commission, the results of which are now available, and is particularly concerned about the findings of the study with regard to criminal activities carried out in connection with sport citing episodes where sport is affected by organised crime with links to players' agents activities; and it believes this development is detrimental to the image of sport, its integrity and ultimately to its role in society.
I endorsed the resolution on players' agents in sports.
Only five Member States (Bulgaria, France, Greece, Hungary and Portugal) and four international federations (FIBA, FIFA, IAAF and IRB) have separate legal regulations governing the activities of agents in sports. Therefore, it is essential to prepare a joint Union strategy regulating the activity of players' agents in sports. This strategy will allow us to eliminate legal loopholes in this area and will make it possible to monitor and control the activities of agents. This is extremely important, because - as the European Commission's research shows - sports agents play an important role in the organisation of non-transparent and illegal corrupt activities. Such practices are particularly dangerous for young sports players, who can become the victims of human trafficking.
The current state of affairs is detrimental to the image of sport and its integrity, credibility and role in society. This is why it is so important to resolve the problem quickly and develop a common strategy which will ensure: 1. transparency in agents' transactions, 2. a prohibition for remuneration to agents related to the transfer of minors and 3. the introduction of minimum, harmonised standards for contracts and systems of monitoring and discipline.
I would also like to draw attention to closer coordination of the European Union's activities in the fight against crime in sport: 1. money laundering, 2. match fixing and 3. human trafficking. It is good that this opinion is shared by the bodies and entities which are involved in sport.
in writing. - The need for transparency and to prevent the exploitation of young and vulnerable players requires attention. Often children are involved, where their needs are seen as less important than the profit made from agents and through sponsorship.
in writing. - (PT) I am voting in favour of this joint motion for a resolution. Good neighbourly relations between the EU and Russia are fundamental to the stability, safety and prosperity of the whole of Europe. Aware that we share responsibilities in terms of promoting stability, the EU and Russia have been intensifying negotiations and seeking new partnerships for cooperation that go beyond mere economic cooperation and also include the areas of the rule of law and respect for human rights. A good example of this reinforced cooperation that I would like to highlight is the signing of the joint statement on Gaza by the Vice-President of the Commission and EU High Representative for Foreign Affairs and Security Policy, Catherine Ashton, and the Russian Foreign Minister, Sergei Lavrov. I also consider the progress that Russia has made in order to be able to fulfil the objective of accession to the WTO to be very positive, namely abandoning protectionist measures, which is an essential prerequisite that should continue. Finally, I would like to underline the need to involve Russia in the EU's Baltic Sea Strategy, specifically by improving maritime safety and guaranteeing a high level of environmental protection.
Russia is still very far from being a country in which human rights, civil liberties and the rule of law are fully guaranteed. It is therefore unrealistic to hide this fact, pretending that there is full understanding between the two blocs on issues relating to rights, freedoms and guarantees. Having said this, I must welcome the holding of the EU-Russia Summit and I hope that Russia moves towards becoming the credible, reliable, democratic and secure ally that the European Union needs so badly.
I therefore believe that it will be fully to the EU's advantage to support Russian efforts to democratise and strengthen the specific partnerships with the country that are bringing it closer to the other European states with which it shares a history and culture. If the European institutions and the Member States contribute to making possible Peter the Great's dream of a Russia that is fully integrated into the concert of nations and, in particular, the Europe of which it is a part, they will have done a great service to world stability.
in writing. - (PT) The EU is committed to negotiating a new framework agreement with Russia to continue developing EU-Russia relations. Russia is an important partner of the EU. I support cooperation to deal with common challenges through a balanced, results-oriented approach, based on democracy and the rule of law. We should share not only economic and commercial interests, but also the objective of close cooperation at a global level and in relation to common neighbouring countries, in accordance with international law. Therefore, the EU and Russia must intensify their negotiations on a new partnership and cooperation agreement that is broad, wide-ranging and legally binding. This agreement must go beyond economic cooperation and also integrate the areas of democracy, the rule of law and respect for fundamental human rights. I support the objective of Russian accession to the WTO to help this country to attract more foreign investment and diversify its economy. Russia's establishment of a customs union with Belarus and Kazakhstan may put additional obstacles in the Russian Federation's path towards WTO membership.
in writing. - (PT) EU-Russia relations are very important for both parties, but need to be broadened and intensified, no longer as mere economic cooperation but also including the areas of democracy, the rule of law and respect for fundamental human rights. So, the signing of a Strategic Partnership Agreement between the EU and Russia is of paramount importance for further development and intensification of cooperation between the two partners. The current economic and trade relations between the EU and Russia are evidence of a joint effort and commitment.
in writing. - (DE) Although I did not completely agree with some of the wordings and paragraphs in the joint motion for a resolution on the EU-Russia summit, I nevertheless voted in favour of it in the final vote. The deepening of relations between the EU and Russia is something that I consider to be particularly important, not only for reasons relating to energy policy, but also, and especially, for historical and cultural reasons. The EU must formulate its foreign policy on the Caucasus in cooperation with Russia and must not allow itself to be dictated to by the US in this regard. Thus, we should behave in a very fair way in respect of the Georgia conflict and focus on providing support for the people living there. Neither would it be appropriate for the EU to impose large demands or conditions in respect of Russia's accession to the World Trade Organisation. Finally, it has to be said that relations with Russia following the conclusion of the Partnership for Modernisation are on good terms and on the right track.
in writing. - As for the resolution on the EU-Russia summit only one of our amendments was adopted, notably the one calling on Russia's authorities to put an end to the ongoing and widespread impunity for violence against human rights defenders in the North Caucasus. In the end most members of our group abstained, being me one of them.
Every summit usually contributes to a strengthening of relations between its participants. Russia is not only an important strategic partner of the Union, but is also one of our nearest partners geographically. The Union needs big partners who, together with us, will work towards solving problems which have international dimensions and which exceed the competence of individual countries, in areas such as climate change, emergence from the crisis and energy security. Despite the fact that on many questions the Union's position is different from that held by Russia, we must work closely together and mobilise Russia to carry out essential reforms.
The Partnership for Modernisation initiative, which is intended to liberalise the economy and strengthen the democracy of the political system, is very important. In view of the fact that liberalisation of trade favours both sides, and the perspective of membership of the WTO is a driving force for change and reform, I support Russia's membership. We should also look at the question of EU visa policy in the context of the countries of the Eastern Partnership. Why should Russia be treated differently than, for example, Ukraine? Despite the fact that talks are in progress at EU level, Moscow is still pursuing a different policy with particular Member States. It is in our interest that the EU speak with one voice.
in writing. - Our relationship with our Russian neighbours is an important one, but it must be based on mutual respect and understanding. There needs to be openness and transparency.
I endorsed the report because it contains clear statements calling on Russia not to use its natural sources of energy for political purposes.
We must show solidarity with the families of the victims. We cannot remain indifferent about the situation in the Gaza Strip, where a military blockade has been imposed on the movement of goods and persons, creating a current humanitarian disaster.
However, we are pleased to learn today that the Israeli Government is going to ease the blockade in order to facilitate the entrance of material goods for civilian use. This is an important sign of responsibility, primarily because in Gaza, let us recall, 80% of the population is living in poverty without food and without the items necessary to meet their most basic human needs, to the detriment of the weakest members of society.
This is why I believe that the European Union's support and assistance is crucial for reviving negotiations between Israel and the Palestinian Authority, not only to put an end to the blockade, but above all to launch a peace process that must result in the creation of two secure, free states. This is a difficult process that must be carried out by means of many small- and large-scale actions, beginning, firstly, with the lifting of the blockade of Gaza and, secondly, with the release of Gilad Shalit, the Israeli soldier who has been held by Hamas since June 2006.
I voted today in favour of this resolution because it strongly condemns Israel's attack on the humanitarian flotilla bound for Gaza, and demands that an international and impartial inquiry be carried out in order to shed all possible light on this deadly assault. This is a firm stance that demonstrates our common desire to see justice served, and I welcome that. For too long, Europe has been an economic giant, the leading provider of development aid to the region, but a political dwarf, incapable of having a decisive influence in the Israeli-Palestinian conflict so as to enable a peaceful solution to be found.
Today, thanks to the perseverance of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, this House is expressing its clear, strong position in favour of the immediate lifting of the Gaza blockade, which has resulted in a genuine humanitarian disaster. Europe must face up to its responsibilities. It has a duty to play a decisive political role in order to finally achieve concrete results in view of the creation of a viable Palestinian state.
in writing. - (FR) Following the military operation on 31 May 2010 against the humanitarian flotilla bound for Gaza, an operation which killed nine civilians and wounded 38 civilians and seven Israeli soldiers, the European Union, particularly the European Parliament, is duty-bound to strongly condemn this tragic violation of international law and to demand a prompt, international and impartial inquiry into this attack. I therefore voted in favour of this resolution.
in writing. - (FR) I voted in favour of the European Parliament resolution on the Israeli military operation against the humanitarian flotilla and the Gaza blockade because I would like the EU to send a strong message by demanding an end to the blockade on Gaza and condemning the disproportionate use of violence by the Israeli army. Moreover, I felt that it was important that the Members of the European Parliament, as well as the various institutions of the European Union, adopt a unanimous position so as to give weight to that condemnation.
in writing. - (PT) I welcome the declaration of the Secretary-General of the United Nations and the High Commission for Human Rights, calling for an immediate international independent investigation on this attack and violation of international law.
It is essential that the Israeli government does not object to this investigation being conducted.
I appeal to HR/VP and the Member States to take measures to guarantee the sustained re-opening of all the crossing points to and from the Gaza Strip, with final and adequate international monitoring, in order to allow the free movement of humanitarian and commercial goods needed for reconstruction and a self-supporting economy, as well as the flow of currency and the free movement of people.
in writing. - (PT) I am in general voting in favour of this joint motion for a resolution. I believe that it is time for the European Union to have a much more interventionist and autonomous role in seeking a solution to the Arab-Israeli conflict. The secular relationships of some EU countries with the Arab world, the incomparable and committed support of Europe to give the National Palestinian Authority the means to be able to turn itself into a viable and autonomous state, the unparalleled dimension of humanitarian aid for the reconstruction of the Palestinian areas and the traditional relationships of friendship and partnership with Israel, make the EU a credible partner and an agent that cannot be replaced. We are living through a period of a dangerous increase in tension and violence in the Middle East. Each tragic event promotes more hatred and lack of understanding, feeding radicalism and inspiring fundamentalism. With the Treaty of Lisbon, the EU finally has institutional bases to project a foreign, security and defence policy that is compatible with its demographic dimension and economic importance. Without presumption, while being aware of the magnitude of the problem and without being either naive or masochistic, it is time for Europe to take on this challenge!
in writing. - (PT) I voted for the joint motion for a resolution on the Israeli military operation against the humanitarian flotilla and the Gaza blockade because I condemn the attack on the humanitarian aid flotilla, which took place in international waters and constitutes a violation of international law. I believe that Israel must end the blockade of the Gaza Strip, which has resulted in a growing humanitarian crisis and increased radicalisation, increasing insecurity in the region.
in writing. - (SV) We Swedish Social Democrats support the European Parliament's joint resolution,, despite the fact that we would have preferred the wording to go further than it did. We believe that it is important for the EU to speak with a single voice and to call on Israel and Palestine to take action. However, we believe that the resolution should have been worded more forcefully. It could have said, for example, that the EU will put on hold the planned upgrade in the relations between the EU and Israel as long as Israel fails to meet its obligations under the EU-Israel Association Agreement and under international law and until it brings about a real change on the ground with regard to respect for human rights, in particular in the occupied territories, and respect for international law.
While the deaths of human beings are always to be mourned, supporters of terrorist organisations who refuse to accept peaceful co-existence in the region should also be condemned for using adjectives such as 'peaceful' or 'humanitarian'. Similarly the excessive use of force and disproportionate violence against those who are in a weak position and do not have the same means of warfare is always to be condemned. Furthermore, the attempt to break the naval blockade imposed because of Hamas's violent seizure of power in Gaza can only be considered an act of hostility, regardless of what name it is given. Irrespective of the need to support the most weak and vulnerable among the Palestinians, it must be acknowledged that Hamas, which manipulates and mobilises them, still fails to acknowledge the state of Israel and that several of its most senior militants have repeatedly called for its destruction. All of this reinforces the understanding that a conflict such as the one in the Middle East lacks honesty in its aims, perseverance in action and generosity in forgiveness.
Israel's military operation, in international waters, on 31 May 2010, against a flotilla of humanitarian aid bound for Gaza resulted in the deaths of nine civilians and the wounding of 38 civilians and seven Israeli soldiers. May I offer my deepest sympathies to the families of the victims. In order to establish the whole truth, I am calling for an immediate and impartial international inquiry to be carried out into this attack. I believe that Israel should immediately end the blockade of the Gaza Strip, which has resulted in a human tragedy and growing radicalisation that translates into a source of insecurity for Israel and the whole region. EU policy towards the Middle East must play a decisive and coherent political role, accompanied by effective diplomatic tools, in favour of peace and security in this neighbouring region of strategic interest to the EU.
I would have liked to have voted in favour of the joint resolution, which was also supported by my political group. However, the People of Freedom (PdL) delegation wanted to emphasise a subtle distinction and decided to abstain. For this reason I decided not to participate in the vote, despite the fact that I fully support the text of the joint resolution, which I feel is balanced, because it confirms the need for a credible and transparent inquiry into the bloody events of 31 May, the need to overcome the naval blockade in Gaza, the objective to repair relations with Turkey so as to avoid further destabilising the area, the need to release the Israeli sergeant Gilad Shalit, who has been held by Hamas since June 2006, and the prospect of 'two people, two states' as the only solution to the conflicts in the area.
We believe that this resolution sends out a clear message of condemnation of the attack on the humanitarian flotilla carried out in international waters, in blatant violation of international law. It is also a step in the right direction with regard to the immediate need to put an end to the blockade of the Gaza Strip, which is resulting in a human tragedy for the Palestinian people. In spite of that, we are still a long way from what would be required to condemn and protest against the criminal massacre perpetrated, on the orders of the Israeli Government, against the six vessels that made up the Freedom Fleet, which was carrying approximately 10 000 tonnes of essential items, humanitarian aid for a population imprisoned for years in its own territory: men, women and children who are facing a tragic and disastrous humanitarian situation as a result of the brutality unleashed against them, which has transformed Gaza into a giant concentration camp. We must, once and for all, say enough is enough. We must demand that Israel respect international law. It is necessary to end the connivance of the United States and the European Union with Israel. It is necessary to end the apartheid Israel is imposing on the Palestinian people and defend the right of the Palestinian people to their own state, with the 1967 borders.
The European Union, and in particular the European Parliament, had a duty to respond in order to condemn Israel's deadly military operation on 31 May 2010 against the humanitarian flotilla and, to a greater extent, the Gaza blockade. Like many European citizens, I was particularly shocked by the Israeli attack, which has once again violated international law; I therefore voted in favour of this resolution, which, among other things, speaks out in favour of establishing an impartial and independent committee of inquiry into the attack, and encourages the resumption of the peace process between Israel and Palestine, which is important to the stability of the region.
This report demands an immediate end to the Gaza blockade. That is entirely to its credit.
The Israeli-Palestinian conflict is tremendously complex and, therefore, also calls for great prudence in analysing it. While it is certain that the loss of human life in this incident in particular is unacceptable and is cause for concern, on the other hand the State of Israel has the right to exist and its people to live in safety. Israel has been the target of various terrorist attacks perpetrated by radical movements, namely Hamas, and it is entitled to take preventative action to stop the supply of arms and equipment used in those terrorist attacks. Of course, the way in which the boarding of the vessel took place is unacceptable, and cannot be acceptable, as it was completely impossible to prevent the loss of human life, thereby further exacerbating all antagonistic impulses. That assessment justifies the way I voted.
in writing. - (ES) I voted in favour of the joint resolution condemning the Israeli military attack on the flotilla transporting humanitarian aid to the Gaza Strip because I condemn state terrorism and the blockade on Gaza. The EU cannot allow the Gaza Strip to continue to be blockaded. We need to call those responsible for this crime against humanity to account. Israel cannot go unpunished and the EU has the political and criminal tools to do this. It is continuing to violate the Annapolis agreements by continuing with the settlements. Israel does not comply with the agreements that it signs. The EU has a partnership agreement with Israel, the second article of which makes it conditional on respect for human rights. Why is the EU not freezing this agreement? Why is it not calling on its representatives in Israel to make enquiries? The fact that more than nine people died and 400 people were detained is reason enough. Terrorist acts can be committed by people with or without uniforms. This is a clear case of state terrorism, which is why I feel that the Israeli Government must be punished in accordance with international law. It has the blood of innocent people on its hands.
in writing. - (DE) I voted in favour of the joint motion for a resolution on the Israeli military operation against the humanitarian flotilla and the Gaza blockade. It represents a balanced view of the situation and calls equally on both sides to resume the peace negotiations. The role of the EU and the responsibility of the High Representative are also discussed in detail. In any case, it would be particularly important for the Gaza Strip borders to be opened immediately in order to be able to supply the people with food and aid.
in writing. - (FR) Like my fellow Member Mr Cohn-Bendit, I think we have to find ways to break the blockade - including the psychological blockade - that exists between the EU, the Israelis and the Palestinians. All border crossings must be opened up: the EU can and must request that the Turkish army, for example, control those crossing points. This is irony on my part: the Turkish army could, along with German soldiers, jointly control the entry points into Gaza in order to ensure that food and construction materials get through, and to prevent weapons from entering. We should do what we can to help lift the blockade and provide the tools needed to do so. It is said that many Europeans, particularly Germans, have a guilty conscience with regard to Israel. A guilty conscience, however, does not make for good politics. If we want our conscience to be clear, we must tell the Israelis that what is currently happening goes far beyond the limits of what is acceptable.
in writing. - Constituents across the South East of England have contacted me to express grave concern and outrage at the situation which left nine people dead after Israeli Defence Forces soldiers boarded a Turkish ship that was part of the flotilla en route to Gaza.
I can, therefore, vote on behalf of many of these constituents to strongly criticise the military operation which caused these deaths and I call for an international inquiry which will demonstrate where the blame can lie. At the same time, my constituents are aware of the vital difference between the right of Israel to be able to defend itself and the right of Gaza citizens to receive humanitarian aid.
I abstained from voting on the resolution on Israel's boarding of the Mavi Marmara flotilla. I believe the resolution put forward unbalanced claims and an erroneous version of the facts. I think we need to await the results of the inquiry commission before trying to pass judgment on the Mavi Marmara incident. We must, of course, deplore the loss of human lives but, above all, we must analyse objectively and reasonably the decisions, actions and circumstances that led to this tragedy.
Undoubtedly, Israel made political and military errors, but we should nevertheless remember that a naval blockade is a legitimate measure that is recognised by international law in the context of an armed conflict at sea. The blockade, which was put in place to stop arms trafficking in that region at war, was broken through and challenged by the same fleet which is now being presented to the world as the victim of an unjustified Israeli attack. Only a rational dialogue will enable negotiations between Israel and Gaza to move forward. In the framework of that dialogue, Europe is duty-bound to provide a calm, balanced view, without showing any undue partisan fervour.
in writing. - The resolution concerning the tragic deaths of those on the humanitarian flotilla is welcomed. An independent investigation is required. A resolution to the blockade of Gaza and a political resolution to what is a humanitarian tragedy are urgently needed and long overdue.
in writing. - (SV) It is highly regrettable that people have lost their lives in this incident and every death is a dreadful loss. However, the resolution that we have been giving our views on is not simply a means of expressing the condolences of the European Parliament. It is specifically intended to represent a political position and, as such, it is unbalanced. It does not take into account the fact that Hamas is a terrorist organisation which aims to obliterate the state of Israel. Hamas is not mentioned in the text of the resolution, which seems rather strange, given that it is one of the parties involved in the conflict. The resolution calls on Israel to take action, but ignores the fact that Hamas is also in a position to take the initiative on an agreement or a peaceful solution. It also seems odd that the resolution firstly makes a strong condemnation of the attack on the Free Gaza ship and then calls for an investigation into it. The result of this is that the condemnation anticipates the conclusions of the investigation which is being called for. Israel is urged to end the blockade on Gaza immediately without any concessions being granted in return, despite the fact that the reasons for Israel introducing the blockade are well known.
I voted against this resolution, because the coordinator of the European Conservatives and Reformists in the Committee on Foreign Affairs was not admitted to the negotiations on the joint motion for a resolution.
in writing. - I welcome the decision of MEPs from across the political spectrum to support this strong resolution condemning Israel for its unprovoked and disproportionate attacks on the Free Gaza humanitarian aid flotilla. I understand that this was the strongest position that Parliament could adopt as a whole, due to differences in position between and within different political groups, and to have such a unified position sends a very clear and unambiguous message to Israel and the international community. Despite voting in favour of the resolution, however, I would have liked it to go even further. Immediately following the attack on the flotilla, I wrote to Commissioner Cathy Ashton, calling for an immediate suspension of the EU Israel Association agreement. Israel has consistently breached the human rights clause of this agreement and its latest move should not be tolerated. I believe that we need actions as well as words from the EU to show that the international community deplores both the siege on Gaza and Israel's attack on the Free Gaza flotilla. I will continue to call for the suspension of this agreement whenever the opportunity arises, until Israel can demonstrate that it is upholding its human rights obligations towards Palestine.
in writing. - (FR) Naturally I voted in favour of this resolution, which, in particular, calls on all Member States to contribute to the prevention of torture and other cruel, inhuman or degrading treatment or punishment, to monitor technical assistance to third countries in order to prevent this technical assistance from being misused for the production of goods for the purpose of capital punishment, torture or other cruel, inhuman or degrading treatment or punishment.
As well as campaigning publicly for human rights, the European Union must aim to prevent them from being violated by creating barriers to stop the trade in goods which could be used for capital punishment, torture or other cruel, inhuman or degrading punishments or treatment. These efforts require the same level of commitment on the part of Member States and vigilance on the part of their civil societies in combating the multiple kinds of torture and the violence that jeopardise the freedom, health and dignity of every individual. Focusing more on this market and stepping-up regulation on the trade in such materials, as well as increasing surveillance regarding their actual use, is fully justified and worthy of my support.
in writing. - (FR) It is regrettable that Council Regulation (EC) No 1236/2005, concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment, has not been implemented by all Member States. I even consider it unacceptable that some have not hesitated before authorising the export of items that may be used in acts of torture to countries that do not respect human rights. We urgently needed to call them to order with our vote on this resolution. Indeed, we should encourage Member States to contribute to promoting human rights in the world in a more diligent manner, and to controlling international trade in items used for torture, rather than taking part in it. I even think that sanctions should be used to dissuade them from doing so. Furthermore, this resolution rightly calls on the Commission to update the list of torture items, given that they are constantly changing. I have therefore voted in favour of this text, but I do believe that we need to go even further.
Unfortunately, torture is still practised in many countries. The Convention against Torture imposes various obligations on states to prevent torture, to investigate its occurrences, to bring to justice the perpetrators and to provide reparations to the victims. Notwithstanding the above, acts of torture continue to be perpetrated throughout the world, and a wide range of policing and security equipment is used. That is why we need to take measures to prevent this equipment from circulating freely and stop its trade and acquisition by individuals who can then use it to carry out acts of torture and ill-treatment.
in writing. - (DE) The outright ban on torture and ill-treatment within the EU, based on the European Convention for the Protection of Human Rights and Fundamental Freedoms as well as the Charter of Fundamental Rights of the European Union is unquestionably inviolable. Moreover, the EU is taking the right path in criticising, in the sharpest possible terms, countries that still use torture. I have abstained from voting because this resolution does not contain a precise definition of articles used for torture and it is not possible to gauge what impact it might have on legally imported goods that could be misused for a purpose other than that for which they were intended.
In 2006, the EU introduced the first global multilateral agreement on export controls, in order to prevent the international trade in instruments of torture, and it has made an express undertaking in favour of a total ban on them within the framework of its human rights policy. Despite Community funding (totalling approximately EUR 12 million per annum) for programmes to prohibit this sort of equipment, there are still legal loopholes in Regulation (EC) No 1236/2005 which allow companies to continue to trade illegally in goods used for torture. I voted in favour of this specific report, which promotes decisive measures, calls for an annual report to be drafted by the Member States on this specific issue and underlines the need for amendments to the lists of goods subject to a trade ban and export controls to be set in motion immediately.
I voted in favour of the resolution against the trade in goods used for torture. Indeed, while we can welcome the existence, since 2005, of a European regulation on the international trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment, it is now clear that large gaps exist in terms of both its scope and its implementation: firstly, many Member States have not communicated, or even introduced, penalties for violating this regulation, and do not produce any annual activity reports, even though this is a requirement; secondly, it is time to address the lack of monitoring of the export criteria for the items concerned and to boldly tackle the issue of items currently exempt from the requirement to obtain authorisations for transiting through the European Union; finally, the list of prohibited items should be extended (currently, it does not cover certain items of 'police and security' equipment such as spiked batons, wall and floor restraints, leg restraints, wrist and finger cuffs, or certain body-worn electric-shock stun devices).
in writing. - I welcome that the European Parliament, aroused by an NGO report, now calls for concrete measures to implement compliance to the standards of the EU export ban on torture instruments. After all European countries are violating the EU export ban of 2005. German companies for example delivered foot chains to the United Arab Emirates, pepper spray from Germany was exported to Cameroon, China and India, where it was used to torture prisoners. The Czech Republic exported electro-shock devices among others to Pakistan and Moldova. Unfortunately, in the resolution, the responsible countries are not mentioned. Therewith the Parliament has stopped halfway. Since the global fight against torture must not remain a lip service. Those responsible must be identified and held accountable for their actions. The EU Commission must now insist that all Member States comply with the prohibition policy of 2005.
in writing. - The trade in goods used for torture should be investigated and stopped.
Regrettably, the people of North Korea continue to be the target of human rights violations by the Government of the Democratic People's Republic of Korea.
I call on the Government of the People's Republic of China to exercise its responsibilities as a permanent member of the United Nations Security Council.
I also call on the Government of the People's Republic of China to use all its influence in favour of the resumption of the negotiation process.
I urge the international community to maintain pressure on the Government of the Democratic People's Republic of Korea to end the human rights violations committed against the people of North Korea.
The sinking of the South Korean corvette Cheonan by North Korea is a matter of extreme concern and deserves to be unanimously condemned by the international community. The latter must not fail to condemn this further aggression by North Korea's dictatorial regime, which only ostensibly respects the 38th parallel border and is stealthily fuelling and inciting a conflict with the democratic, prosperous and developed country of South Korea. The European Union must lead the protest and develop official and unofficial efforts to help the population of North Korea break free from the totalitarian yoke oppressing it, and lend its support, in particular, to human rights defenders in the country.
I deeply regret the tragic loss of life aboard the South Korean corvette Cheonan and I offer my condolences to the Government of the Republic of Korea, the families of the deceased and the Korean people. I note that the inquiry carried out by the Joint Civilian-Military Investigation Group showed clear and indisputable evidence that the Cheonan was sunk as the result of an external underwater explosion caused by a torpedo manufactured in the Democratic People's Republic of Korea (DPRK), as did an independent assessment by the Neutral Nations Supervisory Committee. I repeat the condemnation of the attack by the High Representative/Vice-President and I praise the restraint shown by the Republic of Korea. I urge the Commission to maintain existing humanitarian aid programmes and to keep communication channels with the DPRK open, since these aid programmes directly affect the living conditions of the population of North Korea.
I am glad the North Korean team played well in the match with Brazil. Unfortunately, this good sporting performance does not change the political situation in the Korean Peninsula, which is very tense. As far as I am concerned, there is no doubt that responsibility for the rise in tension lies with North Korea. North Korea's declarations are a classic case of putting the cart before the horse. The European Union should take action to prevent the outbreak of war, and is, indeed, doing so.
I hope it will be possible to prevent the worst-case scenario - armed conflict - from becoming a reality. This is why I endorsed the resolution on the situation in the Korean Peninsula.
The incident with the South Korean corvette Cheonan is to be condemned on all counts. This situation is creating great instability in the Korean Peninsula and measures have to be taken so that there is no repetition of this kind of incident, with the loss of human life. Despite denying its involvement, the Democratic People's Republic of North Korea is the main suspect for having caused this situation based on the evidence, specifically the remains, found at sea, of a torpedo manufactured in North Korea. This incident needs to be condemned by the international community, in particular by China and Russia, which have not yet condemned that situation in a clear and unequivocal way. It is completely appropriate for the problem to be referred to the United Nations Security Council for it to take measures to prevent similar incidents in the future.
in writing. - (ES) I voted against the joint resolution on the situation in the Korean peninsula and in particular on the incident of the blowing up of the South Korean corvette Cheonan. I have done so because I think this resolution assumes the validity of the results of the unilateral investigation carried out by the South Korean military, along with the military of the United States and other countries. I do not think that these countries could have produced objective conclusions without allowing the participation of North Korea which, according to this investigation, is responsible for blowing up the corvette. For this reason, the Confederal Group of the European United Left - Nordic Green Left asks, in our resolution, for an independent investigation to be carried out under the auspices of the United Nations, in order to clarify the facts. Similarly, we urge that this incident should not trigger a military escalation on the peninsula. Thus, it is necessary for the two Koreas and their allies to refrain from any action or declaration that would lead to this. We insist that the only solution to end the tensions between North and South Korea is a dialogue based on mutual respect.
in writing. - Unfortunately, the majority of groups decided to limit the text to the sinking of the vessel and not to say a word about the absolutely dramatic situation of human rights in North Korea, which we learnt more in detail about in the hearing of the Subcommittee Human Rights in April. The argument was that a special report on human rights in North Korea is in the pipeline in the Subcommittee for July, latest September. According to my research after the meeting, such a report can only be expected next year, the subject has not even been decided by the coordinators. Our group regrets that we have now missed out on the chance to raise the issue this session, when we could have discussed it with Ms. Ashtron. Therefore Green/EFA has not signed the compromise, because we believe that the groce human rights violations the North Korean leadership commits against its people on the inside cannot be separated from the aggressive behaviour of the DPRK authorities on the outside.
in writing. - (IT) The resolution we are voting on today critically emphasises the complications encountered in Bosnia and Herzegovina's march toward membership of the European Union.
The credentials of this country are clearly not in order from the viewpoint of guaranteeing a democratic system and of the fight against the corruption that is so rife in Bosnia. Over and above the critical points rightly raised in the report, a belief apparently persists that the European Union would derive some advantage from this country's accession to Europe. I honestly cannot see what benefits could be obtained by the entry of a country that, in the event of its accession, would simply - as other candidate countries have done - dump its internal economic, social and democratic problems on the shoulders of the Member States.
We should also be concerned by the situation of growing disadvantage, discrimination and hostility that the Christian community encounters in Bosnia, a country with a Muslim majority where social and economic rights are judged by a different yardstick according to your religious affiliation.
I do not believe that Bosnia and Herzegovina has any entitlement to aspire to EU accession. Let us therefore consider blocking the accession process in order to avoid certain injury to our citizens.
The situation in Bosnia and Herzegovina has a long way to go before it is fully stabilised, even though it no longer occupies our television screens. Ethnic political tension has intensified and there are fears that this will result in another armed conflict. Such antagonism, as deep-seated as it is disguised, has a negative impact on the little governance that exists in the country and on the already inadequate announcement of priority government policies. It is thus clear today that Bosnia and Herzegovina has a long and rocky road ahead of it before it can actually apply for EU membership. Unfortunately, the term 'balkanisation' still means division, fighting over the same land and a conflict that cannot be easily resolved. The European Union must therefore be more alert to the possibilities of another emergence of disputes between the different communities that make up the country and aim to prevent them by intervening effectively with the main political and social actors.
The EU has reaffirmed its commitment for EU membership of the Western Balkans countries, including Bosnia and Herzegovina. However, the primary responsibility for accession lies with these countries and depends on their ability and determination to fulfil the Copenhagen criteria. In Bosnia and Herzegovina there is an unstable political climate and there is no common vision shared by all political forces. There has been no progress in the process of inter-ethnic reconciliation and in the functioning of state structures. I would point out that joining the EU means accepting the values and rules on which the EU is based, namely respect for human rights, including the rights of persons belonging to national minorities, solidarity, tolerance, democracy, the rule of law and, in particular, respect for the independence of the judiciary. The freedom and independence of the media, public and private, are basic democratic requirements. I therefore urge the authorities in Bosnia and Herzegovina to promote the development of independent media. I also condemn the attacks on journalists and I urge the competent authorities to take appropriate measures to avoid such attacks in the future.
The process of enlargement of the EU must always be carefully considered and any new membership will always have to respect common points of reference of the countries that make up the EU. The Western Balkan countries are at the head of the queue for future membership, including Bosnia and Herzegovina. However, primary responsibility for membership lies with these countries, specifically in their ability and determination to fulfil the Copenhagen criteria. In that respect, Bosnia and Herzegovina have not made great progress along the road to stabilisation and development. First and foremost, the climate of political instability and the lack of a common vision shared by all political forces should be pointed out, while there is currently increasing use of inflammatory language, which undermines the process of inter-ethnic reconciliation and the functioning of state structures. In addition to this, there is the non-negotiable obligation to respect the Copenhagen criteria, primarily with regard to human rights.
in writing. - (ES) I voted against this report on the situation in Bosnia and Herzegovina because it makes no reference to the root of the problem: the continuation of the international protectorate, with the participation of the European Union, and the failure of the international community to ensure that Bosnian citizens can decide their political future. Furthermore, this report welcomes the significant contribution of Operation Althea to the stability and security of Bosnia and Herzegovina, instead of calling for an end to the international military presence and the European Security and Defence Policy missions. The Confederal Group of the European United Left - Nordic Green Left has always rejected the neo-colonial policy of the European Union in the Balkans in general and in Bosnia and Herzegovina in particular. We believe in giving the citizens of Bosnia the opportunity to choose their own government and we demand an end to the international protectorate. To do this, it is necessary to close the office of UN High Representative and the Special Representative of the European Union, as well as ending the international presence in Bosnia and Herzegovina.
in writing. - (DE) We would like to make the following comments about the section of this resolution concerning visa liberalisation. We should, in principle, support visa facilitation for the countries of the Western Balkans, but only if all the conditions in this area are met. This also applies to Bosnia and Herzegovina. The conditions will only be fulfilled if the security interests of the people of Europe and, in particular, the Austrians can be fully protected. Sadly, this has not always been the case in the past, as we are aware. Therefore, a thorough examination of the conditions and an assessment of the consequences of visa exemption in terms of security policy are required. The necessary guarantees have not yet been given in full.
in writing. - I am glad that in the final vote of the report on Bosnia all of our 4 amendments were adopted which go along with the other 27 that were adopted by the AFET committee. Big achievement then!
Taking into account the physical reality of airspace (which is both global and shared), I feel that greater cooperation between the European Union and the United States is relevant and necessary in regulating air transport. Issues such as passenger safety are universal and I therefore support the creation of joint EU-US air traffic management programmes, such as the Single European Sky ATM Research (SESAR) and the Next Generation Air Transportation System (NextGen), as well as the need for the United States to share information with the EU on the airline blacklist. Finally, given that airspace is both global and shared, as I mentioned, and taking into account that the ultimate objective of the EU-US air transport agreement is to completely open the market, I support Parliament's request for greater liberalisation of the air transport market and the removal of unbalanced restrictions and discrimination.
The opening up of the EU-US aviation markets - which, as a whole, represent approximately 60% of the world's air traffic - will benefit consumers on both sides of the Atlantic, will bring substantial economic benefits and will create jobs. I am pleased with the cooperation between the competent authorities in the EU and the US in the area of air safety, repeating the importance of the European blacklist of substandard carriers and the US system for monitoring carrier standards. In this area, it is important that both parties share information on this matter. It should be noted that the privacy of European and US citizens should be respected when personal passenger data are exchanged between the EU and the US, in accordance with the criteria required by the European Parliament in its resolution of 5 May 2010. The urgency should therefore be stressed of adopting international standards on data protection and the protection of privacy. I am pleased with the agreement to reduce aircraft noise and emissions and the intention to increase technical cooperation between the EU and the US in the areas of climate science, research and technology development.
The EU-US air transport agreement is based on the liberalisation of this sector. The document states that the final goal of the EU-US air transport agreement is the complete opening of the market without any restrictions from either side. By setting up this kind of agreement and highlighting the interest of major economic groups in the liberalisation of the single market, the EU, besides shifting the entire sector from the public sphere to the private one, is overriding existing bilateral agreements that have been defined by each Member State. As regards security, and in support of the view that there must always be a high level of security in air transport services, we are faced with serious concerns when safety, minimisation of burdens and liberalisation are mixed together and what prevails is profit and concentration of wealth.
We therefore believe that air transport, as an important sector in terms of mobility both inside and outside the Member States, must be a public service provided by public companies in each country, which guarantees quality and safety in services provided to citizens. We therefore voted against.
Opening up the transatlantic aviation 'market' is not in the public interest. It increases competition between airlines, at the expense of employees in the sector. It increases air traffic to the detriment of the environment. It contains no real guarantee as regards the protection of personal (Passenger Name Record) data, which the United States records at will, to the detriment of the rights of European citizens. I am voting against this resolution, this deregulating machine that is characteristic of everything that foreshadows the major transatlantic market of the future.
The EU-US air agreement is very important for the future of EU-US relations. In that regard, and following the entry into force of the Treaty of Lisbon, Parliament needs to be fully informed and consulted about the work carried out by the Joint Committee like all relevant stakeholders. Any agreement to be concluded must, as a matter of necessity, be approved by Parliament, which is why it will have to be abreast of all negotiations, and it is important that regular meetings between Members of the European Parliament and members of the US Congress can take place in the future to discuss all relevant issues concerning EU-US aviation policy.
in writing. - I am glad the crucial paragraphs for us, specially numbers 17, 18 and 21 concerning environment, as well as 22 regarding social policy, were voted favourebously to remain in the text, which motivated our final positive vote to the whole report.
in writing. - I will be voting in favour today, even though I still believe that the USA has gained more out of these agreements than the EU.
We still have made no progress on two important issues, namely market access and foreign ownership; and whilst many may believe these are areas that the USA will not move on, it is still right that we continue to pursue these important goals.
I also agree that the setting of a timetable is a right move to make, but I agree with those who have indicated that this agreement still falls short of what Parliament expected.
I accept that progress has been made, but this, and the first stage agreement, have not been equitable; what we now require is for the USA to be more generous in the future on the key issues I have mentioned, before the EU gives away any more concessions in future discussions.
in writing. - I welcome this resolution.
in writing. - (FR) The first railway package, which was adopted in 2001 and contains three directives on the development of the Community's railways, on the licensing of railway undertakings and on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification, was intended to revitalise the rail industry by acting as a first step towards the creation of an integrated European railway area. However, according to the report of the Commission on monitoring the development of the rail market, the rail share in transport has not increased but only stabilised to the low level of around 10% in the rail freight market and to less than 7% for passenger transport. Therefore, in this resolution that I have supported, Parliament calls on the Member States to properly implement this railway package, and calls on the Commission to better guarantee that proper implementation.
During the same session in which we voted for the adoption of the regulation of the European Parliament and of the Council concerning a European rail network for competitive freight, we also discussed the implementation of the first railway package directives, which fell well short of the initial objectives. As investment in railways is a priority, adequate steps urgently need to be taken to ensure the proper implementation of the first railway package, not least with regard to the progressive opening and liberalisation of the markets, in line with the rules on competition.
I note that a large majority of 22 Member States have failed to implement properly the three directives of the first railway package, which has prevented the development of rail share in transport in general. I believe that the independence of the infrastructure manager is a precondition for fair, transparent and non-discriminatory treatment of all operators. It is necessary for there to be standards to guarantee the independence of infrastructure managers, especially when they are part of a railway holding that is also involved in rail transport activities. The level of investment in rail infrastructure maintenance is insufficient in a large number of Member States, leading, in several cases, to a deterioration in the quality of the existing infrastructure. It is proposed that the Commission review the first railway package by September 2010, and that it deal as a matter of priority with problems such as the independence of the infrastructure managers and the lack of resources and powers of the regulatory bodies. It is also hoped that it will propose adequate charging principles for access to the infrastructure that stimulate public and private investment in the rail sector. The liberalisation of the rail market should not detract from the quality of rail transport service, and should safeguard public service obligations.
The resolution regrets the various Member States' delay in implementing the three first railway package directives, as this delay is preventing fair competition in the railway market. As a result of this, the actual objective of this package is once again condemned: to open up rail transport, especially that of freight, to competition and private interests, as a first step towards the entire liberalisation of the sector at EU level. It is up to the Member States to decide on the areas in which they should perform their social duties through public services, and also on the way in which these public services should be organised. This is a sovereign choice of the people that must be respected. We are therefore opposed to all kinds of antidemocratic enforcement of measures that conflict with the interest of the people, such as the one this resolution clearly embodies.
Liberalisation is the cause of, and not the solution to, the principal problems of the railway sector, particularly of all those relating to the quality and accessibility of the service and the rights of workers. It is vital to put a stop to and reverse the persistent policies that dismantle and shrivel the public transport sector, with a view to surrendering it to the profit logic of the large private interests. In this case it is above all a sector of strategic importance for the future from both an energy and an environmental perspective.
in writing. - (IT) I welcome the adoption in plenary of the resolution on the implementation of the first railway package directives. I believe that the delay in implementing this package is unacceptable and action by the European Commission must be a priority.
In particular, I believe that attention must be focused on three key concepts. Firstly, the achievement of an unequivocal interpretation of the independence of infrastructure providers. Secondly, completion of true liberalisation of the railway market, an absolute priority for all European Union Member States. For this reason, the European Commission must step up its actions to establish realistic deadlines. Lastly, while we await liberalisation, compliance with the principle of reciprocity must be guaranteed to prevent unfair competition between competing companies in countries with an open market. I submitted a specific amendment on this aspect to the committee and its content was implemented in the final text, which I wholeheartedly support.
Today's resolution does not take the issue in the right direction. The reason this sector is experiencing difficulties or problems is not because Member States have failed to implement the first railway package properly or fully - quite the contrary. The liberalisation of the rail network has obviously led to a logic of pure profitability and to the disorganisation of the sector. In France, high-speed railway lines and journeys are given precedence over slower, regional services. Prices have increased. In many cases, however, passengers' needs and expectations are being completely overlooked, to the extent that even the timetables are inadequate.
In any event, they are being adhered to less and less. The network is being maintained accordingly and has deteriorated on many routes - on those that have not closed altogether, that is. In the United Kingdom and Belgium, this approach has been partly responsible for rail crashes. Users of the electricity sector and the postal service are already experiencing difficulties of a similar nature. You have a duty to regulate telephone rates, as there is so much abuse. Do not you think it is time to stop these charges?
The liberalisation of the rail market, imposed on Member States by the 2001 directives, has not resulted in a better service for our citizens. It is worse than that: the infrastructure is deteriorating from a lack of sufficient investment. Yet are we supposed to condemn Member States that have chosen not to dismantle their established operators to the point of rendering them ineffective? This resolution is proof of the ideological doggedness of the liberals, which is so far removed from common sense and reality. I can only vote against it.
The effective implementation of the first railway package is fundamental for the future creation of a European railway network. It is necessary to prioritise the resolution of problems such as the independence of the infrastructure managers and the regulatory bodies' lack of resources and powers, and to propose appropriate infrastructure access charging principles. That being the case, the creation of rail corridors that allow for fast and effective connection from one national network to another will enable the infrastructure usage conditions to improve. More competitive rail transport compared with that currently used brings not only economic, but also environmental benefits. That is why I voted as I did.
in writing. - (DE) I have rejected this railway package, which is permeated by the notion of centralism, for several reasons. It is a disgrace for our Europe without frontiers that rail transport within the EU remains impossible. The EU must ensure interoperability, in other words the same technical standards. Using a sledgehammer to smooth the way for European network management will not solve the problems, however. On the contrary, centralising and fragmenting the responsibilities will generate new problems. Not only could this plan have a negative effect on the quality and safety of rail transport, but we can also expect a reduction in service. Those who would lose out the most as a result of the railway package would be those living in rural areas and commuters.
in writing. - This Resolution on the 'first railway package implementation', was already supported by us in TRAN Committee vote and yet tabled. Important to remind is the fact that we deplore that a large majority of 22 member states have not yet implemented properly the three directives of the first railway package.
In recent years, freight transport has developed considerably. However, this trend is not to be seen in rail transport. Despite extensive efforts of the Union intended to increase the competitiveness of rail transport, we are witnessing a gradual decline in the share of the rail market in freight transport. For more than 30 years (1970-2005), a 10% reduction has been noted. It is, therefore, essential to create an effective, environmentally-friendly and safe system of rail transport which will benefit the citizens as well as businesses, making this form of transport more competitive and reversing the current disadvantageous situation in the market. In order to meet this challenge it is essential to consolidate the supranational cooperation of all Member States.
Furthermore, in view of recent events in Europe following the eruption of the volcano in Iceland, which paralysed air traffic, it should be a priority to create a trans-European rail transport network in as short a time as possible. It should also be said that rail transport is safe for the environment, and is faster and does not need such extensive infrastructure as road transport. The opening of European freight transport corridors seems to be a good step towards initiating fruitful international cooperation in the area of rail transport. I am convinced that this will contribute to the establishment of an efficient European internal transport market. Creation of a competitive supranational system will contribute to an increase in the cohesion of the European Union's economic development. I would like to state my profound conviction that establishing this system will bring economic, environmental and administrative effects.
The first railway package adopted in 2001 contained elements that, in my opinion, can serve to integrate the European rail network, both passengers and freight, and thus take advantage of synergies and further consolidate the internal market and territorial cohesion. The three directives of this package, however, which concerned the development of the rail network, the licensing of railway undertakings and the allocation of railway infrastructure capacity and the charging of infrastructure fees, and which aimed to modernise this method of transport, have yet to be transposed by the majority of Member States, especially Portugal. That being the case, I agree that it makes sense for the European Commission to revise the first package and in particular the most problematic issues such as the independence of infrastructure managers, the legal framework for the regulatory bodies and track access charging methods.
Any changes in the rail transport sector must safeguard the main aspects that underpin the provision of public services, especially insofar as its quality and security and the affordability of fares for both citizens and companies are concerned. Good governance of these infrastructures and their interoperability will be crucial if a genuinely integrated European rail network is to be established.
I voted in favour of the joint motion for a resolution on the floods in central European countries, in particular Poland, the Czech Republic, Slovakia and Hungary. As one of the motion's signatories, I should like to reiterate the need for the European Council to resume work on revising the European Union Solidarity Fund, with a view to creating a more solid and flexible instrument that will facilitate an effective response to the new challenges posed by climate change.
The floods that struck Central Europe have again forced the Agency to call into question the capabilities of the European Union Solidarity Fund in responding to the actual needs of Member States affected by natural or manmade disasters. Such circumstances are dramatic and, worryingly, have been occurring more and more often, requiring governments to focus more on water and soil policies. As I said before, I believe that the Fund's structure and availability must be improved and its mobilisation needs to be evaluated on a regular basis so as to make this mechanism better able to play a part in reducing the impact on Member States and promoting the reconstruction of the most devastated areas in a flexible, timely and appropriate manner.
I would like to express my solidarity with the regions affected by the disaster, and offer my deepest condolences to the families of the victims and I take note of the serious economic impact on the region. In these situations the European Union Solidarity Fund must be quick and flexible. Therefore, I regret that the Council has blocked a proposal in that regard, which Parliament had approved by an overwhelming majority at first reading in May 2006. I also advocate the need for Member States to comply with the requirements stipulated in the Floods Directive, and to review the planning, land use policies and best practices in the light of the increased risks of flooding stemming from the way land, habitats and drainage are managed, and to increase the capacity of flood-control and drainage infrastructure in order to limit the damage caused by extreme rainfall. The Member States and the regions affected by the natural disaster must pay special attention to the sustainability of the respective reconstruction plans.
The floods in Central Europe again demonstrate the relevance of concerns and proposals that have already been discussed by Parliament on more than one occasion and that are contained in the adopted resolution, not least: the need to support, as quickly as possible, the areas affected by the economic and social consequences of this natural disaster; the need to revise the Solidarity Fund regulation, adapting the eligibility criteria to cover needs that are not currently included and allowing for more flexible and timely mobilisation; and the need to focus more on disaster prevention.
With regard to the last point, cooperation should be strengthened, whether on a regional or a European scale, and should be based on a complementarity of actions and on the principle of solidarity between Member States. In specific terms, EU special aid should be granted to Member States, among other things, for preventative measures to eliminate potentially dangerous situations: for renaturalising river beds; for restoring and protecting river basins, wetlands and related ecosystems; for increasing the flow capacity of bridges and culverts; for protecting or redesigning inhabited areas, not least urban ones that are particularly vulnerable to certain types of disasters; and for maintaining and monitoring the safety of large existing infrastructures.
in writing. - (FR) First of all, I would like thank my colleague from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, Mr Swoboda, for his proposal to include France within the scope of this resolution, following the floods that have taken place this week in the south of the country and which have claimed the lives of more than 25 people. Given the extent of the material and human cost of these floods in central Europe and France, it seems logical to make the European Union Solidarity Fund (EUSF) available as quickly as possible, and to use it effectively in order to help rebuild the damaged areas; this is my reason for voting in favour of this resolution. In order for that to happen, however, a new regulation on the EUSF is also needed, because the process required to access the funds is currently too drawn-out and complicated. I also believe that a large share of other European funds should be devoted to preventing risks and natural disasters, with a view to the sustainable development, use and management of land and housing, and in order to meet the new climate challenges effectively.
I would like to offer my condolences and pledge my heartfelt support to those affected by the recent flooding in Poland, Hungary, Slovakia and the Czech Republic.
As permanent rapporteur for the European Solidarity Fund, I ask the Commission to act quickly and with maximum flexibility to enact the procedures aimed at mobilising the Fund as soon as the Member States have presented their requests. I believe it is also fundamental to implement the action of the European Solidarity Fund.
I therefore urge the Spanish Presidency and the Commission to act on Parliament's suggestions. Back in May 2006 a majority in this House had already recognised the need to make this support instrument, which is so important and of the utmost urgency, more flexible and powerful.
As the EU is a space for solidarity between its Member States, it cannot remain indifferent to the disasters that have devastated several countries in the form of flooding, specifically Poland, the Czech Republic, Slovakia and Hungary. That being the case, it is very important that the European Union Solidarity Fund (EUSF) is mobilised quickly so that the countries devastated by this disaster can quickly use the aid they need to bring infrastructure back into operation, thereby minimising the suffering of the populations affected by the rain.
in writing. - After the impact of the floods also in some regions of the southwest of France, many of us suggested France should also be included among the countries mentioned in the resolution to receive particular attention. Despite the resolution did not mention some of our amendments concerning the Kyoto Protocol references, we, Greens, strongly supported the final text.
The document adopted by Parliament today expresses the solidarity of this institution towards the people in those Member States devastated by the floods, who were badly affected by these natural disasters. I support the initiative for the need to assist the communities affected by this disaster to be included in a joint motion drawn up by the various political groups represented in Parliament. I know the degree of devastation caused by the impact of a natural disaster and I am aware of the various risks and serious difficulties that the public is faced with on an economic, social and human scale.
I therefore feel that it is of the utmost importance to call for support to be provided more swiftly at European level. This will only be achieved through greater flexibility of the conditions under which the Solidarity Fund is granted. As the motion for a resolution states, an urgent debate on this issue is absolutely necessary. It is only in this way that we can really talk of European solidarity. For the reasons I have mentioned, I clearly and unequivocally voted in favour of the adopted resolution.
I am aware that the kind of justice that is both effective and capable of responding in a timely and appropriate fashion to citizens' problems requires suitably trained operators (judges, lawyers and other legal professionals). I warmly welcome the European Commission's decision to draw up an action plan on European training for all legal professions in 2011 and to launch Erasmus-type pilot projects, namely exchange programmes for judicial authorities and legal professionals, in 2010-2012. I will be following the progress of this proposal with interest.
Adequate judicial training for judges and the creation of a European judicial culture speed up legal proceedings, particularly in cross-border cases. We will thus obtain a significant contribution towards improving the functioning of the internal market, both for companies and for citizens. Despite the Member States having primary responsibility for judicial training, it is essential to have EU funding for such judicial training courses designed to foster a European judicial culture. I believe that the proposed pilot projects should not be restricted, as far as the members of the judiciary are concerned, to Erasmus-style exchange programmes. The Commission, in cooperation with the Member States, will have to submit proposals for the creation of a network of legal training bodies across the Union, accredited to provide familiarisation courses in national, comparative and European law for members of the judiciary on a stable and ongoing basis.
in writing. - (RO) I voted for the motion for a resolution on judicial training as I believe that we must support lawyers and the judicial system as their operation is important to the whole of society. I welcome the development of a network of legal (not only judicial) training institutions throughout the European Union, which will be authorised to provide on an ongoing basis training courses in international, national and comparative law. I feel it is necessary to set up Erasmus-style programmes using European funding for judicial authorities and legal professionals. Such cross-border mobility may help establish communication channels between participants and develop a higher-level European judicial culture, thereby strengthening the trust on which the system of mutual recognition of judgments is based at EU level.
High-quality judicial training and the creation of a European judicial culture can expedite legal proceedings in cross-border cases and, therefore, help improve the operation of the free movement of persons, goods, services and capital in the single European market. This will provide companies and citizens with new benefits within the EU. I have indications that many Romanian lawyers are looking forward to the opportunity to participate in such European training and cross-border mobility programmes.
This report states the desire to create a common European judicial culture. However, such a culture cannot be imposed from the top, as part of the non-separation of powers. One would have to be blinded by the prevailing Eurocratism to think that it can be created without an independent legislative power. Until Parliament is one of those powers, advocating a common judicial culture is a total denial of democracy. What Europe needs is a socially responsible restructuring of its European institutions.
Judicial training, which seeks to train members of the judiciary in all Member States, is very important for achieving a European judicial culture based on mutual understanding. As the training of members of the judiciary is also the obligation of each Member State, they must, in spite of the current crisis, make an effort to continue to invest in the training of these legal professionals.
in writing. - (DE) The Stockholm Programme is intended to define a common policy for the protection of basic rights, the protection of privacy, the protection of minorities and groups in particular need of protection and for European citizenship. The development of Eurojust and Europol is essential for this. Training and common training courses in the judicial as well as executive field are necessary for smooth implementation. I abstained from the vote, as there is still no concrete financing plan for the training and advanced training measures.
As an MEP, a member of the Group of the European People's Party (Christian Democrats), but also as a law professor, lawyer and former Secretary of State for Justice, it is with great interest that I have been following this initiative on the creation of a European judiciary culture, with a view to promoting effective and swift justice, capable of responding promptly to citizens' problems. This can only happen with properly trained judges, lawyers, and other legal professionals. I therefore confidently voted in favour and I will follow closely and with complete interest the action plan on European training for all legal professions in 2011 and the Erasmus-style pilot project exchange programmes for judicial authorities and legal professionals planned for 2010-2012, which the European Commission has just announced.
in writing. - I have supported this report which includes, among others, the following requests. First, it urges the Commission, with the cooperation of the Member States in the Council, to produce proposals as soon as possible for the creation of a network of legal training bodies across the Union accredited to provide familiarisation courses in national, comparative and European law for members of the judiciary on a stable, ongoing basis; And second, calls on the Commission to consult Parliament on separate plans for the creation of an institution building upon existing structures and networks, in particular the European Judicial Training Network and the Academy of European Law.
I voted in favour of this report because I believe we urgently need to adopt an EU aquaculture strategy. The situation as it stands is characterised by a whole range of Community legislation from a number of origins and sources that vary in each Member State, and renders it impossible to achieve the objectives that contribute to the growth of an innovative and potentially high-technology economic sector that is capable of promoting regional development in various maritime, coastal and island regions, as well as throughout the EU as a whole. I must mention research potential and the use of cutting-edge technology that foster the employment and retraining of traditional fishermen and provide a catalyst for associated economic activities.
I must also mention that a single legislative framework and both appropriate labelling and certification are necessary for the development of such a strategy. It is necessary, moreover, to empower this sector through necessary investment - without jeopardising other sectors or overlooking the most diverse environmental impacts - since aquaculture, as a supplementary activity for our coastal communities, can also play a part in overcoming the shortage of fish that is usually present in our diet.
in writing. - (FR) I voted in favour of this report, which calls on the European Commission to bring forward swiftly a proposal for a regulation on the legislative, administrative and financial framework of the European aquaculture sector, in order to consolidate in a single text all the EU legislation governing the aquaculture sector.
in writing. - (IT) Aquaculture represents a strategic sector that directly and indirectly employs some 64 000 people. Its role in sustainable development is therefore as strategic as the part it plays in the employment dynamics of coastal and lake economies, where European aquaculture accounts for only 2% of world aquaculture. For this reason, two thirds of the internal requirements and consumption must be covered each year by products imported from third countries.
I therefore have no hesitation in voting in favour of the report by Mr Milana that brings together and draws up a series of suggestions for a future regulatory proposal with a view to increasing the general efficiency of the sector.
I voted in favour of the Milana report as it supports the need for the sustainable development of a European aquaculture that is efficient, economically viable and environmentally friendly, in both the medium and the long term.
in writing. - (SV) We Swedish Social Democrats voted in favour of this report, but we would like to emphasise that we do not support the part of the report which calls for increased budget funding for the fisheries policy.
According to data contained in the report, the European aquaculture sector has more than 16 500 companies and a total global annual turnover of more than EUR 3.5 billion and employs approximately 64 000 people both directly and indirectly. That is exactly why it is a vital sector that cannot continue to be the poor relation in fisheries policy, with no appropriate, harmonised and investment-promoting legislation.
At a time when we are discussing the future of the common fisheries policy, it is vital to consider the potential of aquaculture to supply high-quality fish with a lower environmental impact, since in that way catches of endangered species at sea can be reduced.
The European aquaculture industry consists of more than 16 500 companies, with a total annual turnover of more than EUR 3.5 billion, generating some 64 000 direct and indirect jobs. European aquaculture production doubled to 1.3 million tonnes between 1981 and 2001, but more or less stagnated (+0.5%) until 2008, whereas world production grew very rapidly (+7.6% a year) over the same period. There is currently no specific and harmonised EU legislative framework for the aquaculture sector. On the contrary, it is governed by a variety of EU legislative texts in different areas (environment, public health, etc.) and national legislation which varies considerably from one Member State to another, thereby creating confusion among operators in the sector, in addition to causing discrimination and distortions of the market. I am therefore in favour of a proposed regulation that consolidates all the Community provisions regulating the aquaculture sector into a single text, which will result in a clear, stable legislative framework and legal certainty. I therefore voted in favour of this report.
We share the view expressed in the report that the aquaculture sector has great potential to contribute to economic and social development in a large number of regions, especially in coastal and rural regions, as well as to promote local production and employment. We welcome the simplification and streamlining measures that are to be adopted by the Member States at legislative level as a means of regulating and monitoring the sector.
The impact of aquaculture on the environment is currently one of the main restrictions on the development of the sector. The amount of animal protein used in feeding the cultivated species is still disproportionately high with respect to the yield obtained, particularly in saltwater aquaculture. In many cases there are still problems concerning the discharge of effluents containing high pollution loads into natural habitats.
The report acknowledges these problems along with others and points out - rightly so - the importance of investing in research and development in order to resolve them, thus improving environmental and economic sustainability and viability in the sector. Despite the fair criticism of the 'proliferation of private certifications', we believe that the report should have gone further in this area and firmly backed the importance of a public certification system for the food and environmental quality of aquaculture products. There is also a need for greater regulation of trade.
in writing. - (DE) I support the sustainable development of European aquaculture, fish farming and natural fish ponds, as well as the establishment of better basic conditions which would lead to an improvement in competitiveness in these areas. The European fisheries industry has high quality standards and a great deal of specialist knowledge and we must continue to support it. One important aspect of this is to promote research and development. Together with the upstream and downstream production and processing sectors, the European fisheries industry is responsible for thousands of jobs within the EU and these jobs must be protected. For these reasons, I support European Parliament resolution P7_TA(2010)0243 for the sustainable development of European aquaculture.
The aquaculture sector has not had a harmonious development strategy throughout the EU. It is an important sector for the EU's economic development and for guaranteeing the food supply of quality fish products, thereby also helping to reduce pressure on wild species, many of them in danger of extinction. This industry is also important in terms of food security, economic activities and employment, especially in rural and coastal areas.
in writing. - (DE) Particularly in view of the possible negative impact of aquaculture, it is all the more important for there to be clear standards here. However, clear standards must not mean that the EU lays down regulations in this regard, because when we harmonise our regulations we naturally always settle on the lowest common denominator. Firstly, this is not acceptable in the name of environmental protection and nature conservation. Secondly, this matter must not be used to further ambitions towards more centralisation, and thirdly, absolutely no consideration has been given to the situation of the local fishermen - after all, there are 170 million jobs connected to the fisheries industry worldwide. For the aforementioned reasons, I have no option but to reject this report.
in writing. - Environmental problems with aquaculture are multitude. It can cause local pollution if farms are placed in poor sites or in too great a density; escaped fish can interfere with reproduction of local stocks (genetic pollution); high densities favour diseases and parasites that must be fought with antibiotics, vaccines, etc; there are animal welfare concerns over the conditions of the animals. Probably the most important problem, though, is that for many species of farmed fish, including the most popular ones such as salmon, the farmed animals must be fed with fish - so we have the absurd situation of fishing to feed fish that are reared in cages. Herbivorous species such as carp do not have this problem, though. FISH accepted a number of our amendments that were intended to counter these points - to insist that European aquaculture must concentrate on herbivorous species, that depletion of wild fish stocks to feed farmed fish is not sustainable, that subsidies for aquaculture must be based upon environmental impact assessments.
in writing. - Fish is a healthy food, and we should do everything possible to promote a sustainable fish sector to provide it. This includes developing a legislative framework which helps the aquaculture sector to deliver a secure supply of high-quality, healthy food and better protection for the environment. Over-fishing of wild stocks has devastating impacts on delicate coastal and river environments, as well as on local communities.
Aquaculture has the potential to address all these concerns - by reducing pressure on wild stocks and biodiversity, and by creating jobs in coastal and rural regions. As co-legislators, we must take the opportunity to shape future legislation in the right way.
We should pay particular attention to animal welfare in any future legislation. High standards of animal welfare vastly improve the productivity of farmed fish - and therefore the competitiveness of the sector - as well as ensuring better product quality for consumers and a better product for the industry to market.
Whilst developing legislation to facilitate these aims, we must also ensure that imports are closely monitored and comply with the EU's own high standards, to protect both our industry and consumers.
in writing. - The Milana report is a step in the right direction for the future of aquaculture. The need for greater access to research and development money is essential for the industry to remain at the cutting edge on sustainability and quality. The requirement for all imports from third countries to have mandatory country-of-origin labelling is important, but so too should all aquaculture products within the EU have mandatory country-of-origin labelling.
Although the EU is the largest world market for aquaculture products, there is still no harmonised Community law in this area. This has given rise to legislative distortion and has led to confusion for market operators. Aquaculture products are part of the European diet and this report demonstrates the importance of, and urgent need for, a new European strategy to address the expansion and potential of the sector.
This is a crucial issue in Madeira and, at the time the Plan for Economic and Social Development of the Autonomous Region of Madeira 2007-2013 was being prepared, the fisheries sector, and particularly aquaculture, was identified as one of the thematic priorities. This highlighted the need, among other things, to promote the sustainable management of resources, taking into account conservation and enhancement, while also encouraging greater transparency in the markets for aquaculture products.
It should be noted that the only way to achieve structured and sustainable development in the sector that is environmentally balanced and promotes competition between its operators, and in turn offers consumers greater quality assurance, is through adequate funding, especially from the European Fisheries Fund, and investment in new technologies and experimental research.